Exhibit 10.2
Execution Version
     
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 31, 2008
among
CONCHO RESOURCES INC.
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
BANK OF AMERICA, N.A.,
as Syndication Agent,
CALYON NEW YORK BRANCH,
ING CAPITAL LLC
and
BNP PARIBAS,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as
Joint Lead Arrangers and Joint Book Managers
     
 

      (JPMORGAN LOGO) [h59116h5911601.gif]   (BANK OF AMERICA LOGO)
[h59116h5911602.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
1.01 Defined Terms
    2  
1.02 Other Interpretive Provisions
    25  
1.03 Accounting Terms
    26  
1.04 Rounding
    26  
1.05 Times of Day
    26  
1.06 Letter of Credit Amounts
    27  
1.07 Classifications of Loans and Borrowings
    27  
1.08 Oil and Gas Definitions
    27  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    27  
2.01 Revolving Loans
    27  
2.02 Loans and Borrowings
    27  
2.03 Requests for Revolving Borrowings
    28  
2.04 Letters of Credit
    29  
2.05 Swing Line Loans
    33  
2.06 Funding of Borrowings
    34  
2.07 Interest Elections
    35  
2.08 Termination or Reduction of Commitments; Reduction of Borrowing Base
    36  
2.09 Repayment of Loans
    37  
2.10 Optional Prepayment of Loans
    37  
2.11 Mandatory Prepayment of Loans
    38  
2.12 Fees
    39  
2.13 Interest
    40  
2.14 Alternate Rate of Interest
    41  
2.15 Increased Costs
    41  
2.16 Break Funding Payments
    42  
2.17 Taxes
    43  
2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    44  
2.19 Mitigation Obligations; Replacement of Lenders
    46  

- i -



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)

 
    Page  
2.20 Additional Lenders; Increases in Commitments and Maximum Facility Amount
    47  
ARTICLE III BORROWING BASE AND CONFORMING BORROWING BASE
    48  
3.01 Initial Borrowing Base and Conforming Borrowing Base
    48  
3.02 Scheduled Redeterminations of the Borrowing Base; Procedures and Standards
    48  
3.03 Special Redeterminations
    49  
3.04 Notice of Redetermination
    50  
3.05 Senior Notes Adjustment
    50  
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    50  
4.01 Conditions of Initial Credit Extension
    50  
4.02 Conditions to all Credit Extensions
    54  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    55  
5.01 Existence, Qualification and Power; Compliance with Laws
    55  
5.02 Authorization; No Contravention
    56  
5.03 Governmental Authorization; Other Consents
    56  
5.04 Binding Effect
    56  
5.05 Financial Statements; No Material Adverse Effect
    56  
5.06 Litigation
    57  
5.07 No Default
    57  
5.08 Ownership of Property; Liens
    57  
5.09 Environmental Compliance
    57  
5.10 Insurance
    57  
5.11 Taxes
    57  
5.12 ERISA Compliance
    58  
5.13 Subsidiaries; Equity Interests
    59  
5.14 Margin Regulations; Investment Company Act
    59  
5.15 Disclosure
    59  
5.16 Compliance with Laws
    59  
5.17 Licenses, Permits and Franchises
    59  
5.18 Liens Under the Security Instruments
    60  

- ii -



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)

 
    Page  
5.19 Mortgages with Respect to Borrowing Base Properties
    60  
5.20 Solvency
    60  
5.21 Direct Benefit
    60  
ARTICLE VI AFFIRMATIVE COVENANTS
    60  
6.01 Financial Statements
    60  
6.02 Certificates; Other Information
    61  
6.03 Notices
    63  
6.04 Payment of Obligations
    63  
6.05 Preservation of Existence, Etc
    64  
6.06 Maintenance of Properties
    64  
6.07 Maintenance of Insurance
    64  
6.08 Compliance with Laws
    64  
6.09 Books and Records
    64  
6.10 Inspection Rights
    64  
6.11 Use of Proceeds
    65  
6.12 Additional Guarantors
    65  
6.13 Operations
    66  
6.14 Delivery of Title Opinions
    66  
6.15 Minimum Hedging
    66  
6.16 Further Assurances
    66  
ARTICLE VII NEGATIVE COVENANTS
    67  
7.01 Liens
    68  
7.02 Investments
    68  
7.03 Indebtedness
    69  
7.04 Fundamental Changes
    70  
7.05 Dispositions
    71  
7.06 Restricted Payments
    72  
7.07 Change in Nature of Business
    72  
7.08 Transactions with Affiliates
    72  
7.09 Burdensome Agreements
    72  

- iii -



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)

 
    Page  
7.10 Use of Proceeds
    72  
7.11 Financial Covenants
    73  
7.12 Swap Contracts
    73  
7.13 Limitation on Sale/Leasebacks
    74  
7.14 Disqualified Stock
    74  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    74  
8.01 Events of Default
    74  
8.02 Remedies Upon Event of Default
    76  
8.03 Application of Funds
    77  
8.04 Production Proceeds
    77  
ARTICLE IX ADMINISTRATIVE AGENT
    78  
9.01 Appointment and Authority
    78  
9.02 Rights as a Lender
    78  
9.03 Exculpatory Provisions
    78  
9.04 Reliance by Administrative Agent
    79  
9.05 Delegation of Duties
    80  
9.06 Resignation of Administrative Agent
    80  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    81  
9.08 No Other Duties, Etc
    81  
9.09 Administrative Agent May File Proofs of Claim
    81  
9.10 Collateral and Guaranty Matters
    82  
ARTICLE X MISCELLANEOUS
    82  
10.01 Amendments, Etc
    82  
10.02 Notices; Effectiveness; Electronic Communication
    84  
10.03 No Waiver; Cumulative Remedies
    85  
10.04 Expenses; Indemnity; Damage Waiver
    85  
10.05 Payments Set Aside
    87  
10.06 Successors and Assigns
    88  
10.07 Treatment of Certain Information; Confidentiality
    91  
10.08 Right of Setoff
    92  

- iv -



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)

 
    Page  
10.09 Interest Rate Limitation
    92  
10.10 Counterparts; Integration; Effectiveness
    92  
10.11 Survival of Representations and Warranties
    93  
10.12 Severability
    93  
10.13 Governing Law; Jurisdiction; Etc
    93  
10.14 Waiver of Jury Trial
    94  
10.15 Hedging Agreements and Collateral
    94  
10.16 USA PATRIOT Act Notice
    95  
10.17 Original Credit Agreement
    95  
10.18 Reaffirmation and Grant of Security Interest
    95  
10.19 Reallocation of Aggregate Commitment
    95  
10.20 ENTIRE AGREEMENT
    96  

- v -



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    2.01     Commitments and Applicable Percentages
 
    5.06     Litigation
 
    5.13     Subsidiaries, Other Equity Investments; Equity Interests in the
Borrower
 
    6.15     Minimum Hedging
 
    7.01     Existing Liens
 
    7.08     Affiliate Transactions
 
    10.02     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         
 
      Form of
 
  A   Note
 
  B   Compliance Certificate
 
  C   Assignment and Assumption
 
  D   Amended and Restated Guaranty
 
  E   Solvency Certificate
 
  F   Mortgage (without exhibits)
 
  G   Amended and Restated Pledge Agreement
 
  H   Counterpart Agreement
 
  I   Lender Certificate

- vi -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of July 31, 2008, among CONCHO RESOURCES INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, BANK OF AMERICA, N.A.,
as Syndication Agent, and CALYON NEW YORK BRANCH, ING CAPITAL LLC and BNP
PARIBAS, as Co-Documentation Agents.
     A. The Borrower has heretofore entered into that certain Credit Agreement
dated as of February 24, 2006, by and among Borrower, various financial
institutions and JPMorgan Chase Bank, N.A., as administrative agent (as amended,
supplemented or otherwise modified prior to the Closing Date, the “Original
Credit Agreement” and the loan facility provided pursuant thereto, the “Existing
Facility”).
     B. The Borrower has entered into a Purchase Agreement dated as of June 5,
2008 but effective as of May 1, 2008 (the “Purchase Agreement”), pursuant to
which the Borrower will acquire from the Sellers (i) all of the issued and
outstanding equity interests of Henry Holding LP, Henry Capital LLC, Henry
Energy LP, HELP Investment LLC, Aguasal Holding LLC, Henry Operating LLC, Henry
Petroleum LP, Quail Ranch LLC, Aguasal Management LLC, and Aguasal LP (each a
“Target Entity” and collectively, the “Target”) and (ii) certain oil, gas and
other properties and related interests in exchange for cash payments of
approximately $590,000,000 (the “Henry Acquisition”).
     C. On the Closing Date (as herewith defined) and immediately following the
consummation of the Henry Acquisition, the Borrower will cause (i) certain
Target Entities to merge with one or more other Target Entities or existing
Subsidiaries (as herewith defined) of the Borrower, (ii) Henry Holding LP to
change its name to Concho Oil & Gas Holdings LP and (iii) Henry Operating LLC to
change its name to Concho GP LLC.
     D. To finance a portion of the Henry Acquisition and the repayment in full
and termination Borrower’s existing term loan facility and to refinance the
Existing Facility, the Borrower, the Administrative Agent, the Swing Line
Lender, the L/C Issuer and the Lenders intend to execute and deliver this
Agreement.
     E. The Lenders, the L/C Issuer and the Swing Line Lender are willing, on
the terms and subject to the conditions hereinafter set forth (including
ARTICLE IV), to amend and restate the Original Credit Agreement so that the
obligations outstanding under the Original Credit Agreement on the Closing Date
shall be continued as Obligations under this Agreement.
     F. The proceeds of loans and letters of credit hereunder will be used to
fund the Henry Acquisition, to repay the Term Facility (as hereinafter defined),
for general corporate purposes (including working capital and support for the
Letters of Credit (including existing letters of credit maintained by Target
Entities)), and for the acquisition of oil and gas properties and related assets
and other purposes related to the exploration, production and development of oil
and gas properties.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 1 -



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to ARTICLE IX and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to ARTICLE IX.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitment” means an amount equal to the lesser of (i) the
Maximum Facility Amount and (ii) the Borrowing Base, as such Aggregate
Commitment may be reduced or increased pursuant to the terms of this Agreement.
     “Aggregate Credit Exposure” means, as of any date of determination, the
aggregate amount of the Revolving Credit Exposure of all of the Lenders as of
such date.
     “Agreement” means this Credit Agreement, dated as of July 31, 2008, as it
may be amended, supplemented or otherwise modified from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 2 -



--------------------------------------------------------------------------------



 



     “Annual Engineering Report” means the Initial Engineering Report and each
engineering report delivered pursuant to Section 6.01(c).
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees, as the case may
be, the applicable rate per annum set forth below under the caption “ABR Spread”
, “Eurodollar Spread” or “Unused Commitment Fee”, as the case may be, based upon
the Borrowing Base Usage as set forth below:

                          Borrowing   Eurodollar           Unused Base Usage  
Spread   ABR Spread   Commitment Fee
≥110%
    2.75 %     1.25 %     0.50 %
>100% and <110%
    2.50 %     1.00 %     0.50 %
≥90% and ≤100%
    2.00 %     0.75 %     0.50 %
≥75% and <90%
    1.75 %     0.50 %     0.375 %
≥50% and <75%
    1.50 %     0.25 %     0.375 %
<50%
    1.25 %     0.00 %     0.25 %

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
     “Approved Counterparty” means, at any time and from time to time, (i) any
Person engaged in the business of writing Swap Contracts for commodity, interest
rate or currency risk that has (or the credit support provider of such Person
has), at the time Borrower or any Restricted Subsidiary enters into a Swap
Agreement with such Person, a long term senior unsecured debt credit rating of
A- or better from S&P or A3 or better from Moody’s or (ii) any Lender
Counterparty.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 3 -



--------------------------------------------------------------------------------



 



     “Arrangers” means, collectively, J.P. Morgan Securities Inc. and Banc of
America Securities LLC, in their capacities as joint lead arrangers and joint
book managers.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.08, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swing Line Loan.
     “Borrowing Base” means, at any time, an amount equal to the amount
determined pursuant to Section 3.01, as the same may be redetermined, adjusted
or reduced from time to time pursuant to Section 3.02, 3.03, 3.05 or as
otherwise adjusted or reduced, pursuant to Section 7.05(c); provided, however,
that in no event shall the Borrowing Base on any date exceed the Maximum
Facility Amount.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Aggregate Credit Exposure on such date exceeds the Borrowing Base in
effect on such date; provided, that, for purposes of determining the existence
and amount of any Borrowing Base Deficiency, L/C Obligations will not be deemed
to be outstanding to the extent such obligations are secured by cash in the
manner contemplated by Section 2.04(j).
     “Borrowing Base Properties” means, at any time, the properties and reserves
(which properties and reserves shall be free of any Liens other than Liens
permitted under Section 7.01) of Borrower and its Restricted Subsidiaries that
were evaluated in the most recent Engineering Report delivered to the
Administrative Agent pursuant to this Agreement and other information provided
by the Borrower pursuant to Section 3.01 for the calculation of the Borrowing
Base in effect at such time.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 4 -



--------------------------------------------------------------------------------



 



     “Borrowing Base Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (i) the Aggregate Credit Exposure as of
such date, divided by (ii) the Conforming Borrowing Base.
     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the states of Illinois or Texas and, if such day relates to any
Eurodollar Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
     “Cash Collateralize” means the pledge and deposit with or delivery to the
Administrative Agent of, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
Section 2.04(j) and documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders).
     “Change in Control” means,:
     (a) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the Closing Date) of Equity Interests representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or
     (b) occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrower by persons who were neither (1) nominated by
the Board of Directors of the Borrower nor (2) appointed by directors so
nominated;
     (c) the failure of the Borrower to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of COG GP (and any
other general partner in COG Oil & Gas) and COG LP; or
     (d) the occurrence of any “Change of Control” or “Change in Control” under
and as defined in any Senior Notes Documents.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 10.09, by any lending office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Charges” has the meaning specified in Section 10.09.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 5 -



--------------------------------------------------------------------------------



 



     “Class” where used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing
Line Loans.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “COG GP” means COG Operating LLC, a Delaware limited liability company.
     “COG LP” means Concho LP LLC, a Delaware limited liability company.
     “COG Oil & Gas” means COG Oil & Gas LP, a Texas limited partnership.
     “COG Realty” means COG Realty LLC, a Texas limited liability company.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in L/C Obligations
and Swing Line Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.06, (c) increased from time to time pursuant to
Section 2.20, and (d) terminated pursuant to Sections 8.02 or 8.03. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Register following any Assignment and Assumption to which such Lender is a party
or the delivery of a Lender Certificate to which such Lender is a party.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Concho Energy Services” means Concho Energy Services LLC, a Texas limited
liability company.
     “Concho Holdings” means Concho Equity Holdings LLC, a Delaware limited
liability company.
     “Conforming Borrowing Base” means, at any time an amount equal to the
amount determined in accordance with Section 3.01, as the same may be
redetermined, adjusted or reduced from time to time pursuant to Sections 3.02
and 3.03 or if such an amount is not otherwise determined in accordance with
such Sections, an amount equal to the Borrowing Base.
     “Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, plus, to the extent not already
included therein, all Unused Commitments as of such date; provided that for
purposes of this definition, current assets shall exclude non-cash assets
required to be included in consolidated current assets of the Borrower and its
Restricted Subsidiaries as a result of the application of Financial Accounting
Standard Board Statements 133 or 143.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 6 -



--------------------------------------------------------------------------------



 



     “Consolidated Current Liabilities” means, as of any date of determination,
the current liabilities of the Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP, minus, to the extent
included therein, the current portion of long-term Indebtedness outstanding
under this Agreement; provided that for purposes of this definition, current
liabilities shall exclude non-cash liabilities required to be included in
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
as a result of the application of Financial Accounting Standard Board
Statements 133 or 143, but shall expressly include any unpaid liabilities for
cash charges or payments that have been incurred as a result of the termination
of any Swap Contract.
     “Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, and local income and
franchise taxes payable by the Borrower and its Restricted Subsidiaries for such
period, (iii) depletion, depreciation, amortization and exploration expense and
(iv) all other non-cash items reducing such Consolidated Net Income and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state and local income tax credits of the Borrower and its
Restricted Subsidiaries for such period and (ii) all other non-cash items
increasing Consolidated Net Income for such period.
     “Consolidated Funded Indebtedness” means, as of any date and without
duplication, all Indebtedness of the Borrower and its Restricted Subsidiaries
other than Indebtedness of the type described in clause (e) and (f) of the
definition of Indebtedness.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and its
Restricted Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis as of such date to (b) Consolidated EBITDAX
for the period of the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses and the net
income of any Person (other than the Borrower or a Restricted Subsidiary) for
that period, except to the extent of the amount of dividends and distributions
actually received by the Borrower or a Restricted Subsidiary), provided that the
calculation of Consolidated Net Income shall exclude any non-cash charges or
losses and any non-cash income or gains, in each case, required to be included
in net income of the Borrower and its Subsidiaries as a result of the
application of Financial Accounting Standard
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 7 -



--------------------------------------------------------------------------------



 



Board Statements 123R, 133 or 143, but shall expressly include any cash charges
or payments that have been incurred as a result of the termination of any Swap
Contract.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit H delivered by a Restricted Subsidiary pursuant to Section 6.12.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) the
issuance of a Letter of Credit by the L/C Issuer.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Engineer” means, at any time, one or more of any of
(a) Williamson Petroleum Consultants, Inc., (b) Cawley Gillespie & Associates,
Inc., (c) Netherland, Sewell & Associates, Inc., (d) Ryder Scott Company,
(e) Gruy Engineering Corporation or (f) any other petroleum engineer selected by
the Borrower and reasonably acceptable to the Administrative Agent.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disqualified Stock” means any Equity Interest which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 8 -



--------------------------------------------------------------------------------



 



of any event, matures or is mandatorily redeemable in cash, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof, in whole or in part, on or prior to the Maturity Date; provided,
that any Equity Interest that would not constitute Disqualified Stock but for
provisions thereof giving holders thereof the rights to require the issuer of
such Equity Interest to repurchase or redeem such Equity Interest upon the
occurrence of (x) an “asset sale” or a “change of control” that also results in
a Change in Control shall not constitute Disqualified Stock or (y) a “default”
or an “event of default” shall not constitute Disqualified Stock; provided
further, that in each case with respect to the foregoing clauses (x) and (y),
the obligations of the Borrower to repurchase or redeem such Equity Interest is
required only if permitted under the terms of this Agreement or with the consent
of the Majority Lenders or such obligations are subordinated to the Obligations
on terms and conditions reasonably satisfactory to the Majority Lenders.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Engineered Value” means the value attributed to the Borrowing Base
Properties for purposes of the most recent Redetermination of the Borrowing Base
pursuant to ARTICLE III (or for purposes of determining the Initial Borrowing
Base in the event no such Redetermination has occurred), based upon the
discounted present value of the estimated net cash flow to be realized from the
production of hydrocarbons from the Borrowing Base Properties as set forth in
the most recent Engineering Report.
     “Engineering Report” means an Annual Engineering Report or an Interim
Engineering Report or both as the context may require.
     “Environmental Laws” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any of its Subsidiaries is a party or which
are applicable to the Borrower or any of its Subsidiaries or its or their
respective properties (whether or not by consent), and any provision or
condition of any permit, license or other governmental operating authorization,
relating to protection of the environment, persons or the public welfare from
actual or potential exposure or the effects of exposure to any actual or
potential release, discharge, spill or emission (whether past or present) of, or
regarding the manufacture, processing, production, gathering, transportation,
importation, use, treatment, storage or disposal of, any chemical, raw material,
pollutant, contaminant or toxic or hazardous substance or waste.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 9 -



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Evaluation Date” means
     (a) June 30 and December 31 of each year; and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 10 -



--------------------------------------------------------------------------------



 



     (b) each date which either the Borrower or the Required Lenders, at its or
their respective options, specifies as a date as of which the Borrowing Base is
to be redetermined, provided that each such date must be the first or last date
of a calendar month not earlier than ninety (90) days prior to the date of such
specification.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of America
(or any political subdivision thereof), or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under 2.19(b)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(e).
     “Existing Swap Contracts” means, any Swap Contracts entered into between
any Loan Party (prior to giving effect to the Henry Acquisition) and any Lender
Counterparty (including any Lender Counterparty under and as defined in the
Original Credit Agreement) prior to the Closing Date and in effect on the
Closing Date.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the agreement, dated June 5, 2008, among Borrower, the
Administrative Agent, Bank of America and the Arrangers.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 11 -



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
that are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor). If any change in any accounting principle or
practice is required by the Financial Accounting Standards Board (or any such
successor) in order for such principle or practice to continue as a generally
accepted accounting principle or practice, all reports and financial statements
required hereunder with respect to the Borrower or with respect to the Borrower
and its Subsidiaries must be prepared in accordance with such change. In the
event any changes in GAAP materially affect the calculation of the Consolidated
Leverage Ratio, Consolidated Current Assets or Consolidated Current Liabilities,
the Borrower and the Majority Lenders agree to enter into good faith
negotiations for an agreement to revise such tests to take into account such
changes in GAAP; until the Borrower and the Majority Lenders have entered into
such an agreement, such financial calculation shall continue to be made in
accordance with GAAP as in effect immediately preceding the date of such change.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 12 -



--------------------------------------------------------------------------------



 



     “Guarantors” means, collectively, the Initial Guarantors, together with
each other Person that shall deliver a Guaranty (or a Counterpart Agreement with
respect thereto) from time to time.
     “Guaranty” means a Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit D.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants
(including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature) that are regulated pursuant to
any Environmental Law.
     “Henry Acquisition” has the meaning specified in Recital B.
     “Henry Acquisition Documents” means the Purchase Agreement and all other
assignments, agreements, certificates and other documents and instruments now or
hereafter executed and delivered by, between or among the Borrower, and the
Sellers pursuant to the Purchase Agreement or in connection with the Henry
Acquisition.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) indebtedness of such Person for
borrowed money; (b) indebtedness of such Person to pay the deferred purchase
price of property or services (other than customary payment terms taken in the
ordinary course of such Person’s business); (c) indebtedness of such Person
evidenced by a bond, debenture, note or similar instrument; (d) principal
obligations under leases capitalized in accordance with GAAP under which such
Person is the lessee and all Synthetic Lease Obligations; (e) indebtedness,
contingent or otherwise, of such Person with respect to bankers’ acceptances or
the face amount of letters of credit or applications or reimbursement agreements
therefor; (f) guaranties of such Person of indebtedness or obligations of the
type described in clauses (a), (b), (c), (d) or (e) above of any other Person or
obligations to purchase or acquire or to otherwise protect or insure a creditor
against loss in respect of indebtedness or obligations of the type described in
clauses (a), (b), (c), (d) or (e) above of any other Person, but excluding
endorsements in the ordinary course of business of negotiable instruments in the
course of collection; (g) indebtedness or obligations of the type described in
clauses (a), (b), (c), (d) or (e) above, which are secured by a Lien on any
property owned by such Person, whether or not such indebtedness or obligations
have been assumed by such Person (limited however to the lesser of (1) the
amount of its liability or (2) the value of such property); and (h) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment; provided,
however, Indebtedness shall not include (1) accounts payable incurred in the
ordinary course of such Person’s business, or (2) any obligations in respect of
(i) any Swap Contract that is permitted under this Agreement and
(ii) prepayments for gas production or net gas imbalances not in excess of
$5,000,000 in the aggregate at any time outstanding. For all purposes of this
Agreement, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 13 -



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.04(b).
     “Initial Engineering Report” means, collectively, (i) those certain reports
furnished to the Administrative Agent prior to the Closing Date estimating the
proved oil and gas reserves of Borrower and its Subsidiaries as of December 31,
2007, as prepared by Netherland, Sewell & Associates, Inc. and Cawley Gillespie
& Associates, Inc. and (ii) that certain report furnished to the Administrative
Agent prior to the Closing Date estimating the proved oil and gas reserves of
the Target as of June 1, 2008 prepared by employees of the Borrower or a
Restricted Subsidiary as audited by Cawley Gillespie & Associates, Inc.
     “Initial Financial Statements” means (i) the audited consolidated balance
sheet of Borrower and its Restricted Subsidiaries for the fiscal year ended
December 31, 2007, (ii) the unaudited consolidated balance sheet of Borrower and
its Restricted Subsidiaries for the fiscal quarter ended March 31, 2008, and
(iii) the unaudited consolidated tax-basis balance sheet of the Target for the
fiscal year ended December 31, 2007, and, in each case, the related consolidated
statements of income or operations, and consolidated statements of shareholders’
equity and cash flows for such fiscal year and fiscal quarter, respectively,
including the notes thereto.
     “Initial Guarantors” means, collectively, each Target Entity (or its
successor with respect to any Target Entity merged into any other Target Entity
on the Closing Date) and each of Concho Holdings, COG GP, COG LP, COG Oil & Gas,
COG Realty and Concho Energy Services.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each calendar quarter, and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, nine or
twelve months thereafter (if available), as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 14 -



--------------------------------------------------------------------------------



 



which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
     “Interim Engineering Report” has the meaning specified in Section 6.01(d).
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or Equity Interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.
     “JPMorgan Chase Bank ” means JPMorgan Chase Bank, N.A. and its successors.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Disbursement” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Borrowing.
     “L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 15 -



--------------------------------------------------------------------------------



 



The L/C Exposure of any Lender at any time shall be its Applicable Percentage of
the total L/C Exposure at such time.
     “L/C Issuer” means JPMorgan Chase Bank in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all L/C Disbursements at such time. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
     “Lenders” means the Persons listed on Schedule 2.01, including, as the
context requires, the Swing Line Lender, and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “Lender Counterparty” means any Lender or any Affiliate of a Lender that is
counterparty to a Swap Contract with any Loan Party.
     “Letter of Credit” means any standby letter of credit issued hereunder and,
to the extent outstanding on the Closing Date, any letter of credit issued under
the Original Credit Agreement and the letters of credit issued for the account
of one or more of the Target Entities and listed on Schedule A attached hereto,
and any renewals of any of the foregoing letters of credit after the Closing
Date.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(formerly known as the Telerate Service) (or on any successor or substitute page
of such Service, or any successor to or substitute for such Service, providing
rate quotations comparable to those currently provided on such page of such
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 16 -



--------------------------------------------------------------------------------



 



available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
ARTICLE II in the form of a Revolving Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, each Guaranty, each Security Instrument, and any amendments to any
of the foregoing, and all other agreements, certificates, notices and
disclosures at any time executed or certified by a Responsible Officer of and on
behalf of any Loan Party and delivered by such Loan Party or such Responsible
Officer in connection herewith or therewith (exclusive of term sheets,
commitment letters, correspondence and similar documents used in the negotiation
hereof or thereof); provided that, for the avoidance of doubt, no Swap Contract
shall constitute a Loan Document.
     “Loan Parties” means, collectively, the Borrower and each Restricted
Subsidiary.
     “Majority Lenders” means, at any time, Lenders having Revolving Credit
Exposures and Unused Commitments representing more than 50% of the sum of the
Aggregate Credit Exposure and all Unused Commitments of all Lenders at such time
or, if the Aggregate Commitment has been terminated, Lenders having Revolving
Credit Exposures representing more than 50% of the sum of the Aggregate Credit
Exposure of all Lenders at such time; provided that the Commitment of and the
Revolving Credit Exposures held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of the Majority Lenders.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole, (b) the ability of the Borrower and its Restricted Subsidiaries, taken as
a whole, to operate their respective businesses, (c) the ability of the Borrower
or any other Loan Party to meet its obligations under the Loan Documents on a
timely basis or (d) the ability of the Loan Parties taken as a whole to meet
their obligations under the Loan Documents on a timely basis.
     “Material Domestic Subsidiary” means any Domestic Subsidiary that owns or
holds assets, properties or interests (including oil and gas interests) with an
aggregate fair market value, on a consolidated basis, greater than five percent
(5%) of the aggregate fair market value of all of the assets, properties and
interests (including oil and gas interests) of the Borrower and its Restricted
Subsidiaries, on a consolidated basis.
     “Maturity Date” means July 31, 2013.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 17 -



--------------------------------------------------------------------------------



 



     “Maximum Facility Amount” means, initially, $1,200,000,000, as such amount
may be adjusted from time to time in accordance with Section 2.20.
     “Maximum Rate” has the meaning specified in Section 10.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgage” means each mortgage, collateral mortgage, security agreement,
assignment, and deed of trust delivered by any Loan Party pursuant to the terms
of the Loan Documents, substantially in the form of Exhibit F hereto or such
other form acceptable to the Administrative Agent, in each case as amended,
supplemented, restated or otherwise modified from time to time.
     “Mortgaged Property” shall mean all property interests, real and personal,
by or in which any Loan Party or any other Person owns an undivided interest and
which is subject to the Liens, privileges, priorities or security interests
existing and to exist under the terms of a Mortgage.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means with respect to any Disposition (including any
casualty event or loss) of Borrowing Base Properties by the Borrower or any
Restricted Subsidiary, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Disposition, but only as and when
so received, less (ii) the sum of (1) the principal amount of any Indebtedness,
if any, that is secured by such Borrowing Base Properties and that is required
to be repaid in connection with the sale thereof (other than the Loans), and
(2) the out-of-pocket expenses incurred by Borrower or such Restricted
Subsidiary in connection with such Disposition.
     “Non-Consenting Lender” has the meaning specified in Section 2.19.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans or Swing Line Loans, as applicable, made by such
Lender, substantially in the form of Exhibit A with appropriate modifications
for each type of Loan.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), or under any Swap Contract
with any Lender Counterparty (including obligations under the Existing Swap
Contracts and obligations arising under any transaction under any other Swap
Contract with any Person that was, at or after the time such transaction was
entered into, a Lender Counterparty), absolute or contingent, due or to become
due, now existing or hereafter arising and including interest and fees that
accrue after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 18 -



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Credit Agreement” has the meaning specified in Recital A.
     “Original Loans” means the loans and other extensions of credit outstanding
under the Original Credit Agreement as of the Closing Date.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Encumbrances” means (a) Liens for taxes, assessments or other
governmental charges or levies if the same shall not at the particular time in
question be due and delinquent (or, if foreclosure, distraint, sale or other
similar proceedings shall not have been commenced or, if commenced, shall have
been stayed) or are being contested in good faith and by appropriate
proceedings, and if the Borrower shall have set aside on its books such reserves
(segregated to the extent required by sound accounting practices) as may be
adequate according to GAAP; (b) Liens of carriers, warehousemen, mechanics,
laborers, materialmen, landlords, vendors, workmen, and operators arising in the
ordinary course of business or incident to the exploration, development,
operations and maintenance of oil, gas and other hydrocarbon properties and
related facilities and assets, for sums not yet due or being contested in good
faith and by appropriate proceedings, if the Borrower shall have set aside on
its books such reserves (segregated to the extent required by sound accounting
practices) as may be adequate according to GAAP; (c) Liens arising in the
ordinary course of the Loan Parties’ respective businesses in connection with
worker’s compensation, unemployment insurance and other social security
legislation (other than ERISA); (d) Liens incurred in the ordinary course of a
Loan Party’s
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 19 -



--------------------------------------------------------------------------------



 



businesses to secure the performance of bids, tenders, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and return-of-money
bonds and other obligations of a like nature; (e) Liens, easements,
rights-of-way restrictions, servitudes, permits, conditions, covenants,
exceptions, reservations and other similar encumbrances and title defects
incurred in the ordinary course of a Loan Party’s businesses or existing on
property and not in the aggregate materially interfering with the ordinary
conduct of a Loan Party’s businesses or a Loan Party’s rights to the Borrowing
Base Properties; (f) legal or equitable encumbrances deemed to exist by reason
of negative pledges permitted under Section 7.09 of this Agreement or the
existence of any litigation or other legal proceeding and any related lis
pendens filing (excluding any attachment prior to judgment, judgment lien or
attachment lien in aid of execution on a judgment); (g) rights of a common owner
(only in its capacity as common owner) of any interest in property held by any
Loan Party; (h) farmout, carried working interest, joint operating, unitization,
royalty, overriding royalty, sales and similar agreements relating to the
exploration or development of, or production from, oil and gas properties
incurred in the ordinary course of business that do not in the aggregate have a
Material Adverse Effect; (i) Liens arising pursuant to Article 9.343 of the
Texas Uniform Commercial Code or other similar statutory provisions of other
states with respect to production purchased from others; and (j) any defects,
irregularities, or deficiencies in title to easements, rights-of-way or other
properties that do not in the aggregate have a Material Adverse Effect; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
     “Permitted Investments” means:
     (a) Investments in:
     (1) open market commercial paper, maturing within 180 days after
acquisition thereof, if at the time of purchase such paper is rated in either of
the two (2) highest categories of S&P or Moody’s;
     (2) marketable obligations, maturing within one (1) year after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States of America, and in money market and mutual funds that
invest solely in such obligations; or
     (3) demand deposits and time deposits (including certificates of deposit)
maturing within one (1) year from the date of deposit thereof, with any office
of any Lender or any Lender’s Affiliate or with a domestic office of any
national or state bank or trust company which is organized under the laws of the
United States of America or any state therein, which has capital, surplus and
undivided profits of at least $500,000,000 and whose certificates of deposit are
rated in either of the two (2) highest rating categories of S&P or Moody’s; or
     (b) Investments by any Loan Party in the ordinary course of business in
(1) the exploration, production and development of oil, natural gas and other
liquid and gaseous hydrocarbons and the gathering, processing, transmission and
marketing of hydrocarbons and activities related or ancillary thereto and
(2) the ownership and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 20 -



--------------------------------------------------------------------------------



 



maintenance of real property for the primary purpose of carrying out the
activities described in the foregoing clause (1).
     “Permitted Refinancing” means any Indebtedness of the Borrower, and
Indebtedness constituting Guarantees thereof by Restricted Subsidiaries,
incurred or issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace (whether or not contemporaneously), defease or
refund, outstanding Senior Notes, in whole or in part from time to time;
provided that (i) the principal amount of such Permitted Refinancing (or if such
Permitted Refinancing is issued at a discount, the initial issuance price of
such Permitted Refinancing) does not exceed the then outstanding principal
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus the amount of any premiums and accrued interest paid and fees
and expenses incurred in connection therewith), (ii) such Permitted Refinancing
has a stated maturity no earlier than the first anniversary of the Maturity
Date, (iii) no scheduled principal payment is required under such Permitted
Refinancing prior to the stated maturity of such Permitted Refinancing,
(iv) such Permitted Refinancing does not contain any covenants or events of
default that, taken as a whole, are materially more restrictive on any Loan
Party, than those imposed by the Senior Notes being extended, refinanced,
renewed, replaced, defeased or refunded, and (v) such Permitted Refinancing and
any Guarantee in respect thereof is unsecured.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is established by the Borrower or any ERISA
Affiliate and that is subject to Section 412 of the Code or Title IV of ERISA.
     “Pledge Agreement” means any pledge agreement substantially in the form of
Exhibit G delivered pursuant to Section 4.01(a)(xi) or Section 6.12 hereof, as
from time to time amended, modified, or supplemented, as the case may be.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in Chicago, Illinois, each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Purchase Agreement” has the meaning specified in Recital B.
     “Redetermination” means any Scheduled Redetermination or Special
Redetermination.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, each April 1 and October 1 of each year, commencing October 1,
2008, and (b) with respect to any Special Redetermination, the first day of the
first month which is not less than twenty (20) Business Days following the date
of a request for a Special Redetermination.
     “Register” has the meaning specified in Section 10.06(c).
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 21 -



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and Unused Commitments representing at least 66-2/3% of the sum of the
Aggregate Credit Exposure and all Unused Commitments of all Lenders at such time
or, if the Aggregate Commitment has been terminated, Lenders having Revolving
Credit Exposures representing at least 66-2/3% of the sum of the Aggregate
Credit Exposure of all Lenders at such time; provided that the Commitment of and
the Revolving Credit Exposures held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Loans, having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans, its L/C
Exposure and its Swing Line Exposure at such time.
     “Revolving Loan” means the Original Loans and the Loans made pursuant to
Section 2.01.
     “S&P” means Standard & Poor’s Ratings Group and any successor thereto that
is a nationally recognized rating agency.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 22 -



--------------------------------------------------------------------------------



 



     “Scheduled Redetermination” means any redetermination of the Borrowing Base
or the Conforming Borrowing Base pursuant to Section 3.02. When reference is
made herein to any interval or period between Scheduled Redeterminations, the
date of this Agreement shall be deemed the first such Scheduled Redetermination.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Party” means the Administrative Agent, any Lender, any Lender
Counterparty and any other Person party to any Swap Contract with any Loan Party
to the extent that any Obligations owing to such Person arise from transactions
entered into pursuant to such Swap Contract at a time, or prior to the time,
when such Person was a Lender Counterparty.
     “Security Instruments” shall mean any Guaranties, Mortgages, Pledge
Agreements, security agreements and any and all other agreements or instruments
previously, now or hereafter executed and delivered by any Loan Party or any
other Person to guaranty, or provide security for the payment or performance of,
the Obligations, this Agreement, the Guaranties or any other Loan Document, as
any such instrument or agreement may be supplemented, amended, renewed, extended
or restated from time to time.
     “Sellers” means, collectively, James C. Henry, Paula Henry, Henry
Securities Ltd, a Texas limited partnership, Henchild, LLC, a Texas limited
liability company and Henry Family Investment Group, a Texas general
partnership.
     “Senior Notes” is defined in Section 7.03(f).
     “Senior Notes Documents” is defined in Section 7.15.
     “Special Redetermination” means any redetermination of the Borrowing Base
or the Conforming Borrowing Base made pursuant to Section 3.03 or Section 6.15.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 23 -



--------------------------------------------------------------------------------



 



indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement to the extent relating
to any of the transactions described in the preceding clause (a) (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender Counterparty).
     “Swing Line Exposure” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.
     “Swing Line Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swing Line Loans hereunder.
     “Swing Line Loan” means a Loan made pursuant to Section 2.05.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Target” has the meaning specified in Recital B.
     “Target Entity” has the meaning specified in Recital B.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 24 -



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Agent” means, Bank of America, N.A. in its capacity as contractual
representative of the financial institutions and other Persons from time to time
a party to the Term Facility and any successor agent appointed pursuant to the
terms of the Term Facility Documents.
     “Term Facility” means the term loan facility evidenced by the Term Facility
Documents.
     “Term Facility Documents” means that certain Credit Agreement dated
March 27, 2007, by and among the Borrower, the financial institutions named
therein (including Bank of America, N.A.) and the Term Agent and any promissory
notes executed in connection therewith, security instruments and any other
agreements executed in connection with such Credit Agreement as the same may be
amended, modified, supplemented or restated from time to time to the extent
permitted under this Agreement.
     “Term Loans” means the term loans made under the Term Facility.
     “Threshold Amount” means $25,000,000.
     “Transactions” means the execution, delivery and performance by the Loan
Parties of this Agreement and the Loan Documents, the borrowing of Loans, the
use of the proceeds thereof, the issuance of Letters of Credit hereunder, the
repayment of the Term Loans and the termination of the Term Facility, the
issuance by the Borrower of certain of its Equity Interests and the receipt of
not less than $200,000,000 of gross proceeds therefrom, and the consummation of
the Henry Acquisition.
     “Type” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary (including any newly acquired or newly formed Subsidiary) to be
an Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries is
a Material Domestic Subsidiary or a Subsidiary owning Borrowing Base Properties.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 25 -



--------------------------------------------------------------------------------



 



     “Unused Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Revolving Credit Exposure
(other than such Lender’s Swing Line Exposure) at such time.
     “Unused Commitment Fee” has the meaning specified in Section 2.12(a).
     “Wholly Owned Subsidiary” means a Subsidiary all of the Equity Interests of
which (other than director’s qualifying shares or, in the case of Concho
Holdings prior to any merger of Concho Holdings with the Borrower or any other
Restricted Subsidiary, up to 5% of the fully diluted common stock of Concho
Holdings) are owned by the Borrower or one or more other Wholly Owned
Subsidiaries.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 26 -



--------------------------------------------------------------------------------



 



     1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.07 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a Eurodollar Revolving Borrowing).
     1.08 Oil and Gas Definitions. For purposes of this Agreement, the terms
“proved [or] proven reserves,” “proved [or] proven developed reserves,” “proved
[or] proven undeveloped reserves,” “proved [or] proven developed nonproducing
reserves” and “proved [or] proven developed producing reserves,” have the
meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender agrees to continue the Original Loans and to make one or more
additional Revolving Loans to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the Aggregate Credit Exposure exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 27 -



--------------------------------------------------------------------------------



 



     2.02 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swing Line Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
2.04(e). Each Swing Line Loan shall be in an amount that is not less than
$100,000. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of six
(6) Eurodollar Revolving Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     2.03 Requests for Revolving Borrowings. To request a Revolving Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m. three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Revolving Borrowing, not later than 11:00 a.m. on the date of the proposed
Revolving Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 28 -



--------------------------------------------------------------------------------



 



     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     2.04 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own or the
account of any Restricted Subsidiary in a form reasonably acceptable to the
Administrative Agent and the L/C Issuer, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the L/C Issuer relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the L/C Issuer) to the L/C Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the L/C Issuer, the Borrower also shall submit a
Letter of Credit Application in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the L/C Exposure shall not
exceed $50,000,000 and (ii) the Aggregate Credit Exposure shall not exceed the
Aggregate Commitment.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 29 -



--------------------------------------------------------------------------------



 



     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the L/C Issuer or the Lenders, the L/C Issuer hereby
grants to each Lender, and each Lender hereby acquires from the L/C Issuer, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the L/C Issuer, such Lender’s Applicable Percentage of each L/C
Disbursement made by the L/C Issuer and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement not later than 2:00 p.m. on the date that such L/C Disbursement is
made, if the Borrower shall have received notice of such L/C Disbursement prior
to 10:00 a.m. on such date, otherwise not later than 2:00 p.m. on the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to 10:00 a.m. on the day of receipt; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing or Swing Line Loan in an equivalent amount and, to the
extent so financed, the Borrower’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swing Line
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the L/C Issuer the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 30 -



--------------------------------------------------------------------------------



 



of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the L/C Issuer or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the L/C
Issuer, then to such Lenders and the L/C Issuer as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the L/C
Issuer for any L/C Disbursement (other than the funding of ABR Loans or a Swing
Line Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the L/C Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the L/C
Issuer (as finally determined by a court of competent jurisdiction), the L/C
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 31 -



--------------------------------------------------------------------------------



 



     (g) Disbursement Procedures. The L/C Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The L/C Issuer shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the L/C Issuer has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
L/C Issuer and the Lenders with respect to any such L/C Disbursement.
     (h) Interim Interest. If the L/C Issuer shall make any L/C Disbursement,
then, unless the Borrower shall reimburse such L/C Disbursement in full on the
date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the Borrower reimburses such L/C Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such L/C Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the L/C Issuer, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the L/C Issuer shall be for the account of such
Lender to the extent of such payment.
     (i) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.12(b).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of the L/C Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the replacement of an L/C
Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Exposure representing greater than
66-2/3% of the total L/C Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the L/C Exposure as of such
date plus any accrued and unpaid interest thereon, if any; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 32 -



--------------------------------------------------------------------------------



 



demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (f) or (g) of Section 8.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the L/C Issuer for L/C Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with L/C Exposure representing 66-2/3% or more
of the total L/C Exposure), be applied to satisfy other Obligations and to the
extent any excess remains after payment in full in cash of all Obligations and
the termination of all Commitments, such excess shall be released to the
Borrower. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
     2.05 Swing Line Loans.
     (a) Subject to the terms and conditions set forth herein, the Swing Line
Lender agrees to make Swing Line Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swing Line Loans exceeding $25,000,000 or (ii) the Aggregate Credit
Exposure exceeding the Aggregate Commitment, provided that the Swing Line Lender
shall not be required to make a Swing Line Loan to refinance an outstanding
Swing Line Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.
     (b) To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 11:00 a.m. on the day of a proposed Swing Line Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan. The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower. The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an L/C Disbursement as provided in
Section 2.04(e), by remittance to the L/C Issuer) by 2:00 p.m. on the requested
date of such Swing Line Loan.
     (c) The Swing Line Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m. on any Business Day require the Lenders to
acquire
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 33 -



--------------------------------------------------------------------------------



 



participations on such Business Day in all or a portion of the Swing Line Loans
outstanding. Such notice shall specify the aggregate amount of Swing Line Loans
in which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swing Line Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swing Line Lender, such Lender’s Applicable Percentage of such Swing Line Loan
or Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swing Line Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swing Line Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swing Line Loan shall be made to the
Administrative Agent and not to the Swing Line Lender. Any amounts received by
the Swing Line Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swing Line Loan after receipt by the Swing Line Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swing Line Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
     2.06 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swing Line Loans shall
be made as provided in Section 2.05. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to a deposit account of the Borrower designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the L/C Issuer.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 34 -



--------------------------------------------------------------------------------



 



the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
     2.07 Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request; provided that all new Borrowings made on the Closing Date shall be ABR
Borrowings. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swing Line Borrowings, which may not
be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02.
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 35 -



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
     2.08 Termination or Reduction of Commitments; Reduction of Borrowing Base.
     (a) Unless previously terminated, the Aggregate Commitments shall terminate
on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and shall be applied ratably to each Lender’s
Commitment, and (ii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10 and Section 2.11, the Aggregate Credit Exposure
would exceed the Aggregate Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 36 -



--------------------------------------------------------------------------------



 



that a notice of termination of the Aggregate Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination of the
Aggregate Commitments shall be permanent. Each reduction of the Aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Applicable Percentage.
     2.09 Repayment of Loans.
     (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date and (ii) to the Swing Line Lender the
then unpaid principal amount of each Swing Line Loan on the earlier of the
Maturity Date and the fourteenth day after such Swing Line Loan is made.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender or Participant may request that Loans made by it be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender or Participant a Note payable to the order of such Lender
or Participant (or, if requested by such Lender or Participant, to such Lender
or Participant and its registered assigns) and in the form attached hereto as
Exhibit A; provided that any Note issued to evidence any Lender’s Loans shall be
in a stated amount equal to such Lender’s Applicable Percentage of the Maximum
Facility Amount. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.06) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 37 -



--------------------------------------------------------------------------------



 



     2.10 Optional Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole and or in part, subject to prior notice in
accordance with paragraph (b) of this Section. Any prepayment by the Borrower of
any Borrowing shall be without premium or penalty, provided that the Borrower
shall be obligated to pay any funding indemnification amounts due under
Section 2.16.
     (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swing Line Loan, the Swing Line Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m. on the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m. on the date of prepayment or (iii) in the case of
prepayment of a Swing Line Loan, not later than 11:00 a.m. on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination or reduction of the Aggregate Commitment as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination or reduction is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$500,000. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.
     2.11 Mandatory Prepayment of Loans.
     (a) Except as otherwise provided in Section 2.11(b) and 2.11(c), in the
event a Borrowing Base Deficiency exists, the Borrower shall, within ten
(10) days after written notice from the Administrative Agent to the Borrower of
such Borrowing Base Deficiency, notify the Administrative Agent that the
Borrower intends to take one or more of the following actions: (i) to provide
the Lenders, within 30 days thereafter and by instruments reasonably
satisfactory in form and substance to the Administrative Agent, with additional
security consisting of oil and gas properties with a value and quality
satisfactory to the Required Lenders in their sole discretion to eliminate such
Borrowing Base Deficiency, (ii) within 30 days thereafter to prepay, without
premium or penalty, the principal amount of the Loans in an amount sufficient to
eliminate such Borrowing Base Deficiency, (iii) to prepay the principal amount
of such Borrowing Base Deficiency in not more than six (6) equal monthly
installments plus accrued interest thereon and to make the first such monthly
payment on the 30th day after the Borrower’s receipt of notice of such Borrowing
Base Deficiency, or (iv) by a combination of such additional security and such
prepayments, to eliminate such Borrowing Base Deficiency. Thereafter the
Borrower shall timely take the actions it has elected and in any event within
the time specified with respect to the foregoing clauses (i) and (ii).
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 38 -



--------------------------------------------------------------------------------



 



     (b) If the Borrower or any Restricted Subsidiary Disposes of any Borrowing
Base Properties at any time a Borrowing Base Deficiency exists or if after
giving effect to such Disposition a Borrowing Base Deficiency would exist, the
Borrower shall prepay the Loans in an amount sufficient to eliminate such
Borrowing Base Deficiency on the date it or any Restricted Subsidiary receives
the Net Cash Proceeds of such Disposition; provided that, in the event such
Disposition occurs at any time Borrower is taking any action permitted pursuant
to Section 2.11(a) to eliminate a Borrowing Base Deficiency arising for any
reason other than such Disposition or the issuance of Senior Notes, Borrower
shall be deemed to have complied with this Section 2.11(b) with respect to such
Disposition if Borrower prepays the Loans with the Net Cash Proceeds of such
Disposition on the date it or any Restricted Subsidiary receives the Net Cash
Proceeds of such Disposition in an amount equal to the lesser of (i) the amount
of such Net Cash Proceeds or (ii) the amount required to eliminate such
Borrowing Base Deficiency. For the avoidance of doubt, Borrower shall be
required to continue to comply with Section 2.11(a) with respect to any
Borrowing Base Deficiency existing at the time of such Disposition for any
reason other than such Disposition or the issuance of Senior Notes.
     (c) If the Borrower issues any Senior Notes permitted under Section 7.03(f)
at any time a Borrowing Base Deficiency exists or if after giving effect to the
adjustment to the Borrowing Base and Conforming Borrowing Base required by
Section 3.05 as a result of the incurrence of such Indebtedness a Borrowing Base
Deficiency would exist, the Borrower shall prepay the Loans on the date the
Borrower receives the net proceeds from the issuance of such Senior Notes in an
amount sufficient to eliminate such Borrowing Base Deficiency; provided that, in
the event such Senior Notes are issued at any time Borrower is taking any action
permitted pursuant to Section 2.11(a) to eliminate a Borrowing Base Deficiency
arising for any reason other than the issuance of such Senior Notes or any
Disposition of Borrowing Base Properties, Borrower shall be deemed to have
complied with this Section 2.11(c) with respect to the issuance of such Senior
Notes if Borrower prepays the Loans with the net proceeds of such issuance of
Senior Notes on the date it receives such net proceeds in an amount equal to the
lesser of (i) the amount of such net proceeds and (ii) the amount required to
eliminate such Borrowing Base Deficiency. For the avoidance of doubt, Borrower
shall be required to continue to comply with Section 2.11(a) with respect to any
Borrowing Base Deficiency existing at the time of such issuance of Senior Notes
for any reason other than such issuance or any Disposition of Borrowing Base
Properties.
     (d) Any prepayment pursuant to this Section 2.11 shall not require prior
notice and shall be without premium or penalty but subject to any funding
indemnification amounts required by Section 2.16. Amounts applied to the
prepayment of Borrowings pursuant to this Section 2.11 shall be first applied to
Swing Line Borrowings then outstanding and upon payment in full of all
outstanding Swing Line Borrowings, second, ratably to ABR Revolving Borrowings
then outstanding and, upon payment in full of all outstanding ABR Revolving
Borrowings, third, to Eurodollar Revolving Borrowings then outstanding, and if
more than one Eurodollar Revolving Borrowing is then outstanding, to each such
Eurodollar Revolving Borrowing beginning with the Eurodollar Revolving Borrowing
with the least number of days remaining in the Interest Period applicable
thereto and ending with the Eurodollar Revolving Borrowing with the most number
of
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 39 -



--------------------------------------------------------------------------------



 



days remaining in the Interest Period applicable thereto, subject to the payment
of any funding indemnification amounts required by Section 2.16 but without
penalty or premium.
     2.12 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, an unused commitment fee (the “Unused Commitment Fee”)
equivalent to the Applicable Rate times the daily average of the total Unused
Commitments. Such Unused Commitment Fee shall be calculated on the basis of a
year consisting of 360 days. The Unused Commitment Fee shall be calculated as of
(and payable within fifteen days after) the last day of March, June, September
and December of each year, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (or such earlier date on which the
Aggregate Commitment terminates in accordance with the terms of this Agreement)
for any period then ending for which the Unused Commitment Fee shall not have
been theretofore paid.
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of each Lender’s L/C Exposure (excluding any portion thereof attributable
to unreimbursed L/C Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any L/C
Exposure, and (ii) to the L/C Issuer a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the L/C
Issuer, on the average daily amount of the L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Aggregate Commitment and the date on which there ceases to be
any L/C Exposure, as well as the L/C Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable within fifteen days following such last day, commencing on the first
such date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Aggregate Commitment terminates and any such
fees accruing after the date on which the Aggregate Commitment terminates shall
be payable on demand. Any other fees payable to the L/C Issuer pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (c) As required under the Fee Letter, the Borrower agrees to pay (i) to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent and (ii) to
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 40 -



--------------------------------------------------------------------------------



 



Bank of America, for its own account, fees payable in the amounts and at the
times separately agreed upon between the Borrower and Bank of America.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the L/C Issuer,
in the case of fees payable to it) for distribution, in the case of Unused
Commitment Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     2.13 Interest.
     (a) The Loans comprising each ABR Borrowing (including each Swing Line
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitment and on the Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period at a time when no Borrowing
Base Deficiency exists), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 41 -



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
     2.15 Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the L/C Issuer; or
     (ii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the L/C
Issuer hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the L/C Issuer determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 42 -



--------------------------------------------------------------------------------



 



the policies of such Lender’s or the L/C Issuer’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.19, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 43 -



--------------------------------------------------------------------------------



 



     2.17 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or L/C Issuer (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the L/C Issuer, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 44 -



--------------------------------------------------------------------------------



 



indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent, the Swing Line Lender or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
     2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of L/C
Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at Mail Code IL1-0010, 10 South Dearborn, Floor 07, Chicago,
Illinois 60603-2003, except payments to be made directly to the L/C Issuer or
Swing Line Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder, such funds shall be applied
in accordance with Section 8.03.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in L/C Disbursements or Swing Line Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in L/C Disbursements and Swing
Line Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 45 -



--------------------------------------------------------------------------------



 



proportion shall purchase (for cash at face value) participations in the Loans
and participations in L/C Disbursements and Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in L/C
Disbursements and Swing Line Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or 2.04(e), 2.06(b), 2.17(f) or 10.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 46 -



--------------------------------------------------------------------------------



 



Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the L/C Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swing Line Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     (c) If in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document as contemplated by Section 10.01, the
consent of Required Lenders or Majority Lenders, as applicable, shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required has not been obtained or if
any Lender is a Defaulting Lender; then, the Borrower may, at its sole cost and
expense, elect to replace such Non-Consenting Lender or Defaulting Lender, as
the case may be, as a Lender party to this Agreement in accordance with and
subject to the restrictions contained in, and consents required by Section 10.06
(with the Borrower paying any applicable processing and recordation fees);
provided that such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts). A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 47 -



--------------------------------------------------------------------------------



 



circumstances entitling the Borrower to require such assignment and delegation
cease to apply or, in the case of a Defaulting Lender, such Lender is no longer
a Defaulting Lender.
     2.20 Additional Lenders; Increases in Commitments and Maximum Facility
Amount. If (a) no Default or Event of Default exists as of the date of such
increase or would be caused by such increase and (b) the Borrower shall
concurrently pay any additional upfront fee required as a result of such
increase, the Borrower may, at any time and from time to time, increase the
Maximum Facility Amount to an amount not to exceed $1,500,000,000 by providing
written notice of such increase to the Administrative Agent. Each Lender shall
have the right, but not the obligation, in each such Lender’s sole discretion,
to provide a portion of such increase in the Maximum Facility Amount up to the
portion of such increase that such Lender’s existing Commitment bears to the
aggregate amount of the existing Commitments of all Lenders electing to
participate in such requested increase by executing and delivering to the
Borrower and the Administrative Agent a certificate substantially in the form of
Exhibit I hereto (a “Lender Certificate”). In the event that within 10 Business
Days of the Administrative Agent’s receipt of such written notice the existing
Lenders fail to provide increases in their respective Commitments sufficient to
satisfy such requested increase in the Maximum Facility Amount, the Borrower may
adjust the previously requested Maximum Facility Amount to reflect the increased
Commitments of existing Lenders or one or more financial institutions reasonably
acceptable to the Administrative Agent may become a Lender under this Agreement
by executing and delivering to the Borrower and the Administrative Agent a
Lender Certificate. Upon receipt by the Administrative Agent of Lender
Certificates representing increases to existing Lender Commitments and/or
Commitments from new Lenders as provided in this Section 2.20 in an aggregate
amount equal to the requested increase (as the same may have been adjusted),
(a) the Aggregate Commitment (including the Commitment of any Person that
becomes a Lender by delivery of such a Lender Certificate) and the Maximum
Facility Amount, automatically without further action by the Borrower, the
Administrative Agent or any Lender shall be increased on the effective date set
forth in such Lender Certificates by the amount indicated in such Lender
Certificates, (b) the Register shall be amended to add such Commitment of such
additional Lender or to reflect the increase in the Commitment of an existing
Lender, and the Applicable Percentages of the Lenders shall be adjusted
accordingly to reflect the additional Lender or the increase in the Commitment
of an existing Lender, (c) any such additional Lender shall be deemed to be a
party in all respects to this Agreement and any other Loan Documents to which
the Lenders are a party, and (d) upon the effective date set forth in such
Lender Certificate, any such Lender party to the Lender Certificate shall
purchase a pro rata portion of the outstanding Revolving Credit Exposure of each
of the current Lenders such that the Lenders (including any additional Lender,
if applicable) shall have the appropriate portion of the aggregate outstanding
Revolving Credit Exposure of the Lenders (based in each case on such Lender’s
Applicable Percentage, as revised pursuant to this Section).
ARTICLE III
BORROWING BASE AND CONFORMING BORROWING BASE
     3.01 Initial Borrowing Base and Conforming Borrowing Base. During the
period from the Closing Date until the first Redetermination after the Closing
Date, the Borrowing Base
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 48 -



--------------------------------------------------------------------------------



 



shall be $960,000,000. Until otherwise determined by the Lenders in accordance
with this Article III, the Conforming Borrowing Base shall equal the Borrowing
Base. As soon as available and in any event by April 1 and October 1 of each
year, beginning October 1, 2008, the Borrower shall deliver to the
Administrative Agent and each Lender, in the case of each April 1 determination,
an Annual Engineering Report and, in the case of each October 1 redetermination,
an Interim Engineering Report, together with such other information, reports and
data concerning the value of the Borrowing Base Properties as the Administrative
Agent shall deem reasonably necessary to determine the value of such Borrowing
Base Properties. Simultaneously with the delivery to the Administrative Agent
and the Lenders of each Engineering Report, the Borrower shall submit to the
Administrative Agent and each Lender the Borrower’s requested amount of the
Borrowing Base as of the next Redetermination Date. Promptly (and in no event
more than fifteen (15) days) after the receipt by the Administrative Agent of
such Engineering Report and Borrower’s requested amount for the Borrowing Base,
the Administrative Agent shall submit to the Lenders a recommended amount of the
Borrowing Base and, if applicable, the Conforming Borrowing Base as of the next
Redetermination Date.
     3.02 Scheduled Redeterminations of the Borrowing Base; Procedures and
Standards. Based in part on the Engineering Reports made available to the
Administrative Agent and the Lenders pursuant to Section 3.01, the Lenders shall
redetermine the Borrowing Base and the Conforming Borrowing Base on or prior to
the next Redetermination Date (or such date promptly thereafter as reasonably
possible based on the engineering and other information available to the
Lenders). Any Borrowing Base or Conforming Borrowing Base which becomes
effective as a result of any Redetermination shall be subject to the following
restrictions: (a) such Borrowing Base shall not exceed the Maximum Facility
Amount then in effect, (b) such Conforming Borrowing Base shall not exceed such
Borrowing Base, (c) to the extent such Borrowing Base or Conforming Borrowing
Base represents an increase in the Borrowing Base or the Conforming Borrowing
Base in effect prior to such Redetermination, such Borrowing Base or Conforming
Borrowing Base, as the case may be, must be approved by all Lenders, and (d) to
the extent such Borrowing Base or Conforming Borrowing Base represents a
decrease in the Borrowing Base or Conforming Borrowing Base in effect prior to
such Redetermination or a reaffirmation of such prior Borrowing Base or
Conforming Borrowing Base, such Borrowing Base or Conforming Borrowing Base must
be approved by the Administrative Agent and Required Lenders. If a redetermined
Borrowing Base or Conforming Borrowing Base is not approved by the
Administrative Agent and Required Lenders within twenty (20) days after the
submission to the Lenders by the Administrative Agent of its recommended
Borrowing Base and Conforming Borrowing Base pursuant to Section 3.01, or by all
Lenders within such twenty (20) day period in the case of any increase in the
Borrowing Base or Conforming Borrowing Base, the Administrative Agent shall
notify each Lender that the recommended Borrowing Base and Conforming Borrowing
Base, as the case may be, has not been approved and request that each Lender
submit to the Administrative Agent within ten (10) days thereafter its proposed
Borrowing Base and proposed Conforming Borrowing Base. Promptly following the
10th day after the Administrative Agent’s request for each Lender’s proposed
Borrowing Base and proposed Conforming Borrowing Base, the Administrative Agent
shall determine the Borrowing Base and Conforming Borrowing Base for such
Redetermination by calculating the highest Borrowing Base and highest Conforming
Borrowing Base then acceptable to the Administrative Agent and a number of
Lenders sufficient to constitute Required Lenders (or all Lenders in the case of
an increase in the Borrowing Base or the Conforming Borrowing Base). Each
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 49 -



--------------------------------------------------------------------------------



 



Redetermination shall be made by the Lenders in their sole discretion, but based
on the Administrative Agent’s and such Lender’s usual and customary procedures
for evaluating oil and gas properties as such exist at the time of such
Redetermination, and including adjustments to reflect the effect of any Swap
Contracts of the Borrower and the Restricted Subsidiaries as such exist at the
time of such Redetermination. The Borrower acknowledges and agrees that each
Redetermination shall be based upon the loan collateral value which the
Administrative Agent and each Lender in its sole discretion (using such
methodology, assumptions and discount rates as the Administrative Agent and such
Lender customarily uses in assigning collateral value to oil and gas properties)
assigns to the Borrowing Base Properties at the time in question and based upon
such other credit factors consistently applied (including, without limitation,
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of the Loan Parties) as the Administrative Agent and such Lender
customarily considers in evaluating similar oil and gas credits. It is expressly
understood that the Administrative Agent and Lenders have no obligation to
designate the Borrowing Base or the Conforming Borrowing Base at any particular
amounts, except in the exercise of their discretion, whether in relation to the
Aggregate Commitment or otherwise. If the Borrower does not furnish all
information, reports and data required to be delivered by any date specified in
this ARTICLE III, unless such failure is not the fault of the Borrower, the
Administrative Agent and Lenders may nonetheless designate the Borrowing Base
and the Conforming Borrowing Base at any amounts which the Administrative Agent
and Lenders in their reasonable discretion determine and may redesignate the
Borrowing Base and the Conforming Borrowing Base from time to time thereafter
until the Administrative Agent and Lenders receive all such information, reports
and data, whereupon the Administrative Agent and Lenders shall designate a new
Borrowing Base and a new Conforming Borrowing Base, as described above.
     3.03 Special Redeterminations. In addition to Scheduled Redeterminations,
the Borrower shall be permitted to request a Special Redetermination of the
Borrowing Base and the Conforming Borrowing Base once between each Scheduled
Redetermination and the Required Lenders shall be permitted to request a Special
Redetermination once between each Scheduled Redetermination (excluding a Special
Redetermination pursuant to Section 6.15). Any request by the Borrower pursuant
to this Section 3.03 shall be submitted to the Administrative Agent and each
Lender and at the time of such request the Borrower shall (1) notify the
Administrative Agent and each Lender of the Borrowing Base requested by the
Borrower in connection with such Special Redetermination, and (2) deliver to the
Administrative Agent and each Lender an Interim Engineering Report prepared as
of a date prior to the date of such request that is reasonably acceptable to the
Administrative Agent. Any request by Required Lenders pursuant to this
Section 3.03 shall be submitted to the Administrative Agent and the Borrower.
Any Special Redetermination shall be made by the Administrative Agent and
Lenders in accordance with the procedures and standards set forth in
Section 3.02; provided that no Engineering Report is required to be delivered to
the Administrative Agent or the Lenders in connection with any Special
Redetermination requested by the Required Lenders pursuant to this Section 3.03.
     3.04 Notice of Redetermination. Promptly following any Redetermination of
the Borrowing Base or the Conforming Borrowing Base, the Administrative Agent
shall notify the Borrower of the amount of the redetermined Borrowing Base and
Conforming Borrowing Base, which Borrowing Base and Conforming Borrowing Base
shall be effective as of the date
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 50 -



--------------------------------------------------------------------------------



 



specified in such notice, and such Borrowing Base and Conforming Borrowing Base
shall remain in effect for all purposes of this Agreement until the next
Redetermination.
     3.05 Senior Notes Adjustment. Upon the incurrence of any Indebtedness under
any Senior Notes permitted under Section 7.03(f) at any time and from time to
time (other than Permitted Refinancings of any such Senior Notes), the Borrowing
Base and the Conforming Borrowing Base then in effect shall each be reduced by
$300 for every $1,000 in stated amount of such Indebtedness as of the date such
Indebtedness is incurred. For the avoidance of doubt, the stated amount of such
Indebtedness that constitutes Permitted Refinancings of existing Senior Notes
shall not be included for purposes of determining the reduction in the Borrowing
Base and the Conforming Borrowing Base required by this Section 3.05 and only
the stated amount in excess of such Permitted Refinancings shall be included in
calculating the adjustment required by this Section 3.05.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to continue the Original Loans and to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
     (i) executed counterparts of this Agreement and each Initial Guarantor’s
Guaranty (or an amendment to each Initial Guarantor’s Guaranty under and as
defined in the Original Credit Agreement) sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions, consents or other action,
incumbency certificates and/or other certificates of the Secretary or a
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party,
together with copies certified by the Secretary or a Responsible Officer of each
Loan Party of each Loan Party’s Organization Documents;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 51 -



--------------------------------------------------------------------------------



 



formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
     (v) a favorable opinion of Vinson & Elkins LLP, as counsel to the Loan
Parties, addressed to the Administrative Agent, the L/C Issuer and each Lender,
as to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;
     (vi) a favorable opinion of Cotton, Bledsoe, Tighe & Dawson, PC, special
counsel to the Loan Parties in the State of New Mexico addressed to the
Administrative Agent, the L/C Issuer and each Lender, as to such matters of New
Mexico law concerning the Loan Documents as the Administrative Agent may
reasonably request;
     (vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the conditions specified in Section 4.02(a) and
Section 4.02(b) have been satisfied, (B) there has been no event or circumstance
since December 31, 2007 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect,
(C) contemporaneously with the initial Borrowing under this Agreement, all
obligations under the Term Facility shall have been paid in full and the Term
Facility Documents shall have been terminated (except for continuing indemnity
obligations which by their terms expressly survive termination),
(D) contemporaneously with the initial Borrowing under this Agreement, Borrower
shall have received a cash equity contribution of at least $200,000,000 from the
issuance of its Equity Interests (other than Disqualified Stock) and (E)
contemporaneously with the initial Borrowing under this Agreement and in
accordance with applicable law, the Henry Acquisition shall have been
consummated by Borrower without waiver or amendment of any material term or
condition of the Purchase Agreement not otherwise consented to by the
Administrative Agent;
     (ix) a certificate as to insurance concerning the Borrowing Base Properties
and other material assets of the Loan Parties, which certificate shall provide
that the Administrative Agent is an additional insured thereunder;
     (x) complete and original executed counterparts of the Mortgages (and
amendments of Mortgages previously filed in connection with the Original Credit
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 52 -



--------------------------------------------------------------------------------



 



Agreement), each duly executed by the appropriate Loan Party, together with
evidence of arrangements by Administrative Agent’s counsel for the completion of
all recordings and filings of such Mortgages and amendments as may be necessary
or, in the reasonable opinion of Administrative Agent, desirable effectively to
create a valid, perfected and first priority Lien against Borrowing Base
Properties representing at least 80% of the Engineered Value of all proved
Borrowing Base Properties included in the Initial Engineering Report;
     (xi) a Pledge Agreement (or an amendment of the Pledge Agreement under and
as defined in the Original Credit Agreement), duly executed and delivered by
each appropriate Loan Party, covering all Equity Interests owned by such Loan
Party in any Restricted Subsidiaries (other than Target Entities which are not
Initial Guarantors), together with all certificates (or other evidence
acceptable to Administrative Agent) evidencing the issued and outstanding Equity
Interests of each such Restricted Subsidiary of every class owned by such Loan
Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), as Administrative
Agent shall deem necessary or appropriate to grant, evidence and perfect a
security interest in the issued and outstanding Equity Interests owned by such
Loan Party in each Restricted Subsidiary prior and superior in right to any
other Person; and
     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Majority Lenders reasonably may require.
     (b) The Administrative Agent shall have received a copy, certified by the
Borrower as being true, correct and complete, of the Purchase Agreement
(including the exhibits and schedules thereto), together with such other
instruments and documents delivered in connection therewith as Administrative
Agent shall request.
     (c) The Administrative Agent shall have received evidence or assurances
satisfactory to it that the obligations under the Term Facility shall have been
(or concurrently with the effectiveness of this Agreement and the initial Credit
Extension hereunder, will be) repaid in full and the Term Facility Documents
have been (or are being) terminated.
     (d) The Administrative Agent shall have received evidence or assurances
satisfactory to it that, concurrently with the Closing Date, all Liens that
burden or encumber the Borrowing Base Properties, other than Permitted
Encumbrances and Liens securing the “Obligations” under and as defined in the
Original Credit Agreement, have been or concurrently with the initial Credit
Extensions will be released, together with, if requested by the Administrative
Agent, original executed instruments releasing and terminating any such Liens in
a form suitable for filing in the applicable jurisdiction.
     (e) The Administrative Agent shall have received evidence or assurances
satisfactory to it that, prior to or contemporaneously with the Closing Date,
Borrower
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 53 -



--------------------------------------------------------------------------------



 



shall have received a cash equity contribution of at least $200,000,000 from the
issuance of its Equity Interests (other than Disqualified Stock).
     (f) The Administrative Agent shall be reasonably satisfied with the
progress of the Borrower toward compliance with the title confirmation
provisions of Section 6.14.
     (g) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (h) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such charges and disbursements as shall constitute its reasonable
estimate of the charges and disbursements incurred or to be incurred by it for
filing and recording the Security Instruments (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent for such fees, charges and disbursements).
     (i) No event or condition shall have occurred since December 31, 2007, that
could reasonably be expected to result in a Material Adverse Effect.
     (j) Except as disclosed to the Lenders in Schedule 5.06, there shall be no
pending or threatened litigation, action or proceeding against the Borrower or
any of its Subsidiaries, or with respect to any Borrowing Base Properties, that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect.
     (k) The Administrative Agent shall have received a Solvency Certificate in
the form attached hereto as Exhibit E, dated the Closing Date, and signed by the
chief financial officer of the Borrower.
     (l) The Administrative Agent shall have received from the Borrower a pro
forma consolidated balance sheet of the Borrower and its Restricted Subsidiaries
as of March 31, 2008, reflecting the consummation of the Transactions, the
related financings and other transactions contemplated by the Loan Documents to
occur on or prior to the Closing Date, which pro forma balance sheet shall be
prepared consistent in all respects with the information previously provided by
the Borrower to the Administrative Agent and the Lenders and otherwise in form
and substance satisfactory to the Administrative Agent.
     (m) The Borrower shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the consummation of the Transactions
and each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to the Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Transactions contemplated by the Loan Documents or the
Henry Acquisition Documents or the financing thereof and no action, request for
stay, petition for review or rehearing,
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 54 -



--------------------------------------------------------------------------------



 



reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
     (n) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, or that could have a Material Adverse
Effect.
     (o) All partnership, corporate and other proceedings taken or to be taken
in connection with the Transactions and all documents incidental thereto shall
be satisfactory in form and substance to the Administrative Agent and its
counsel, and the Administrative Agent and such counsel shall have received all
such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.
     Without limiting the generality of the provisions of ARTICLE IX, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any request for Credit Extension (other than an Interest Election Request
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in ARTICLE V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in clause (a) of
Section 5.05 shall be deemed to refer to the Borrower and its Subsidiaries and
their most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received, with respect to a Borrowing, a Borrowing
Request in accordance with the requirements hereof and, with respect to a Letter
of Credit, a notice requesting issuance of a Letter of Credit, or an amendment,
renewal or extension of an
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 55 -



--------------------------------------------------------------------------------



 



outstanding Letter of Credit, as the case may be, in accordance with the
requirements hereof.
     Each request for Credit Extension (other than an Interest Election Request
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Eurodollar Loans) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and Section 4.02(b) have been satisfied on and as of the date of
the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that (it being understood that with respect to the Closing Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except to the extent that the failure of the foregoing
clauses (b) and (c) to be true and correct could not reasonably be expected to
have a Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 56 -



--------------------------------------------------------------------------------



 



     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in law or in equity.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Initial Financial Statements (i) with respect to the financial
statements of Borrower and its Subsidiaries (prior to giving effect to the Henry
Acquisition), (A) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (B) fairly present the financial condition of Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby (subject, in the case of clauses (A) and (B) with respect
to the financial statements for the period ending March 31, 2008, to the absence
of footnotes and to normal year-end audit adjustments), and (C) show all
material indebtedness and other liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness and (ii) to Borrower’s knowledge, with
respect to the financial statements of the Target, such financial statements
present fairly, in all material respects, the financial position and results of
operations of Target as of such dates and for such periods, subject to the
absence of footnotes.
     (b) Since December 31, 2007, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. To the Borrower’s knowledge and as of the Closing Date, no Person
party to the Purchase Agreement is in default under the Purchase Agreement and
all representations and warranties of all such Persons made in the Purchase
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 57 -



--------------------------------------------------------------------------------



 



Agreement are true and correct as of the Closing Date, except to the extent that
failure of the same to be true and correct could not reasonably be expected to
have a Material Adverse Effect.
     5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has, or upon consummation of the Henry Acquisition will have, good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted under Section 7.01.
     5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. The Borrower is not aware
of any proposed tax assessment against the Borrower or any Subsidiary that
would, if made and not timely paid, have a Material Adverse Effect. Neither any
Loan Party nor any Restricted Subsidiary thereof is party to any tax sharing
agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 58 -



--------------------------------------------------------------------------------



 



     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in excess of the
Threshold Amount; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability in excess of the
Threshold Amount under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in Part(a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable (except for such
Equity Interests consisting of partnership interests and membership interests)
and are owned by a Loan Party as specified, and in the amounts specified, on
Part(a) of Schedule 5.13, free and clear of all Liens (except for Liens created
by the Loan Documents). As of the Closing Date, the Borrower has no Equity
Interests in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that if violated, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 59 -



--------------------------------------------------------------------------------



 



supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Borrower and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17 Licenses, Permits and Franchises. Neither the Borrower nor any
Restricted Subsidiary has failed to obtain any license, permit, franchise or
other governmental authorization necessary to the ownership or operation of any
of its Borrowing Base Properties or other material properties or to the conduct
of the Borrower’s or such Restricted Subsidiary’s business, except any failure
or other matter that could not reasonably be expected to have a Material Adverse
Effect.
     5.18 Liens Under the Security Instruments. Upon the execution and delivery
of the Security Instruments (including any amendments to the existing Mortgages
executed and delivered pursuant to the Original Credit Agreement) in accordance
herewith, and where appropriate the filing and recordation thereof with the
appropriate filing or recording officers in each of the necessary jurisdictions,
the Liens granted and to be granted by any Loan Party to the Administrative
Agent, the L/C Issuer, the Lenders or the Trustee (as defined in any of the
Security Instruments) on behalf of the Administrative Agent, the L/C Issuer and
the Lenders in such Loan Party’s assets pursuant to the Security Instruments
will be validly created, perfected and first priority Liens, subject only to
Liens permitted under Section 7.01.
     5.19 Mortgages with Respect to Borrowing Base Properties. As of the Closing
Date, the Engineered Value of all Borrowing Base Properties described in the
Mortgages represents at least 80% of the Engineered Value of all proved
Borrowing Base Properties included in the Initial Engineering Report.
     5.20 Solvency. Each Loan Party is solvent and will continue to be solvent
after the making and guarantying of the Obligations.
     5.21 Direct Benefit. The initial Credit Extension hereunder and all
additional Credit Extensions are for the direct benefit of the Borrower and its
Restricted Subsidiaries. The Borrower and its Restricted Subsidiaries shall
engage as an integrated group in the business of oil and gas exploration and
related activities and certain other legal business purposes, and any benefits
to the Borrower and its Restricted Subsidiaries is a benefit to all of them,
both directly or indirectly, inasmuch as the successful operation and condition
of the Borrower and its Restricted Subsidiaries is dependent upon the continued
successful performance of the functions of the integrated group as a whole.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 60 -



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Section 6.01, Section 6.02, and Section 6.03)
cause each Restricted Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Majority Lenders:
     (a) as soon as available, but in any event not later than, with respect to
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2008), 90 days after the end of each such fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2008) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related unaudited consolidated statement of income or
operations, and the unaudited consolidated statement consolidated shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated financial statements certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
     (c) On or before April 1 of each Fiscal Year (i) commencing April 1, 2009,
an engineering report prepared or audited by a Designated Engineer, dated as of
the preceding January 1, covering oil and gas reserves attributable to the
Borrowing Base Properties, including a calculation of PV 10 Value (the present
value of the Borrowing Base Properties discounted at 10%); and (ii) commencing
April 1, 2009, an annual operating budget prepared by the Borrower in reasonable
detail, based upon reasonable assumptions made in good faith by the Borrower,
which sets forth quarterly financial
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 61 -



--------------------------------------------------------------------------------



 



projections for the then current Fiscal Year and annual financial projections
for each Fiscal Year thereafter through the Maturity Date; and
     (d) On or before October 1 of each Fiscal Year commencing October 1, 2008
(and in connection with a Special Redetermination requested by the Borrower, at
the time of such request), an engineering report prepared by the Borrower or a
Restricted Subsidiary, dated as of the preceding June 30 (or the date otherwise
specified in this Agreement), in a form reasonably satisfactory to the
Administrative Agent covering oil and gas reserves attributable to the Borrowing
Base Properties, including a calculation of PV 10 Value (the present value of
the Borrowing Base Properties discounted at 10%) (an “Interim Engineering
Report”).
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Majority Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a) and Section 6.01(b) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 30, 2008), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary or any audit of any of them;
     (c) promptly after the same are available and upon any request thereafter
by the Administrative Agent or any Lender, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements that the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and
     (d) promptly after requested, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a),
Section 6.01(b) or Section 6.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 62 -



--------------------------------------------------------------------------------



 



that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat Borrower’s Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, which may include, depending on the
circumstances, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Restricted Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Restricted Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event; and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 63 -



--------------------------------------------------------------------------------



 



     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all lawful claims which, if unpaid, would by law
become a Lien upon any Borrowing Base Property or any other property described
in any Security Instrument; and except where (i) (A) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (B) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (ii) the failure to pay
or discharge such obligations and liabilities could not reasonably be expected
to result in a Material Adverse Effect or otherwise result in an Event of
Default pursuant to Section 8.01(e).
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or Section 7.05 or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect the
Borrowing Base Properties and all of its other material properties and equipment
necessary in the operation of the Borrowing Base Properties and its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities and its oil and gas properties.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 64 -



--------------------------------------------------------------------------------



 



     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense and risk of the Administrative Agent or Lenders, as applicable,
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when a Default exists (and the Borrower has been notified in
writing by the Administrative Agent of the existence of such Default), the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
     6.11 Use of Proceeds. The proceeds of the Loans will be used only to
(a) finance the Henry Acquisition, (b) repay the amount outstanding under the
Term Facility Documents, (c) pay the fees, expenses and transaction costs of the
Transactions, (d) satisfy reimbursement obligations with respect to Letters of
Credit, (e) make Restricted Payments permitted under Section 7.06, and
(f) finance the working capital needs of the Borrower, including capital
expenditures, and for general corporate purposes of the Borrower and the
Restricted Subsidiaries, in the ordinary course of business, including the
exploration, acquisition and development of oil and gas properties. Letters of
Credit will be issued only to support general corporate purposes of the Borrower
and the Restricted Subsidiaries.
     6.12 Additional Guarantors. Notify the Administrative Agent at the time
that any additional Restricted Subsidiary of the Borrower is formed or acquired
on or after the Closing Date; and promptly thereafter (and in any event within
sixty (60) days with respect to any Target Entities which are not Initial
Guarantors or thirty (30) days with respect to any other Restricted Subsidiary),
cause such Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a Counterpart Agreement, and (b) deliver to the
Administrative Agent, as requested, documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Upon delivery of any such Counterpart Agreement to the
Administrative agent, notice of which is hereby waived by each Credit Party,
such Restricted Subsidiary shall be a Guarantor and shall be as fully a party to
the Guaranty as if such Restricted Subsidiary were an original signatory
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 65 -



--------------------------------------------------------------------------------



 



hereto. As and when requested by the Administrative Agent, (1) the Borrower will
cause such Restricted Subsidiary to execute a Mortgage (to the extent it owns
Borrowing Base Properties and such Mortgage is necessary to cause the Borrower
to comply with Section 6.16(c)) or other security agreement in form and
substance acceptable to Administrative Agent (to the extent it owns personal
property and such security agreement is necessary to cause the Borrower to
comply with Section 6.16(c)) and promptly take such actions to create and
perfect Liens on such Restricted Subsidiary’s assets to secure the Obligations
as Administrative Agent, the L/C Issuer or the Majority Lenders shall reasonably
request, and (2) if any stock, membership interest, partnership interest or
other equity interest in, or Indebtedness of, such Restricted Subsidiary is
owned by the Borrower or any other Restricted Subsidiary, the Borrower will
cause such stock, membership interest, partnership interest or other equity
interest, and promissory notes evidencing such Indebtedness, to be pledged
pursuant to a Pledge Agreement delivered to the Administrative Agent promptly
after such Restricted Subsidiary is formed or acquired or within such other time
frame as acceptable to the Administrative Agent and promptly take such actions
to create and perfect Liens on such assets to secure the Obligations as the
Administrative Agent or the Majority Lenders shall reasonably request. Any
Restricted Subsidiary formed or acquired on or after the Closing Date shall be a
Wholly Owned Subsidiary.
     6.13 Operations. Cause all Borrowing Base Properties and all other material
properties to be regularly operated, maintained and developed in a good and
workmanlike manner, as would a prudent operator and in accordance with all
applicable federal, state and local laws, rules and regulations, except for any
failure to so operate, maintain and develop that could not reasonably be
expected to have a Material Adverse Effect.
     6.14 Delivery of Title Opinions. As and when requested by the
Administrative Agent, deliver to the Administrative Agent such reports, opinions
of counsel (which opinions are not required to be addressed to the
Administrative Agent) and other evidence of title as the Administrative Agent
shall deem reasonably necessary or appropriate to verify (i) clear and valid
title (except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect) of the
Borrower and its Restricted Subsidiaries to not less than eighty percent (80%)
of the Engineered Value of the Borrowing Base Properties that are subject to a
Mortgage and at least the working interest and net revenue interest in such oil
and gas properties set forth in the most recent Engineering Report and (ii) the
validity, perfection and priority of the Liens created by the Mortgages and
Security Instruments and such other matters regarding such Mortgages as
Administrative Agent shall reasonably request, except that opinions of counsel
regarding priority of the Liens shall not be required.
     6.15 Minimum Hedging. Deliver to the Administrative Agent within 30 days
after the Closing Date a certificate confirming that the Borrower and its
Restricted Subsidiaries, if applicable, (a) are maintaining the Existing Swap
Contracts and (b) have entered into additional Swap Contracts with Approved
Counterparties reasonably acceptable to the Administrative Agent consisting of
(i) costless collars with a minimum floor price per barrel and for at least the
minimum notional volumes of crude oil per month set forth on Schedule 6.15 for
the calendar year ending December 31, 2009, and (ii) swap transactions with
respect to not less than the minimum notional volumes of crude oil and natural
gas at or above the minimum price and for at least the minimum notional volumes
per month set forth on Schedule 6.15 through December 31, 2012, or stating what
(if any) additional Swap Contracts have been entered into. Upon the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 66 -



--------------------------------------------------------------------------------



 



request of the Majority Lenders, and to the extent each such Swap Contract
allows, take all actions necessary to cause all of its right, title and interest
in each Swap Contract to which it is a party to be collaterally assigned to the
Administrative Agent, for the benefit of the Secured Parties. Upon the request
of the Administrative Agent, the Borrower shall, within thirty (30) days of such
request, provide to the Administrative Agent and each Lender copies of all
agreements, documents, confirmations and instruments evidencing any Swap
Contract to which the Borrower or any Restricted Subsidiary is then a party and
not previously delivered to the Administrative Agent and Lenders, and such other
information regarding such Swap Contracts as the Administrative Agent and
Lenders may reasonably request. Failure by the Borrower to establish and
maintain the Swap Contracts required by clause (b) of this Section 6.15 shall
not result in the occurrence of a Default, provided that Required Lenders may
request a Special Redetermination of the Borrowing Base and the Conforming
Borrowing Base notwithstanding the restrictions placed on the number of Special
Redeterminations the Required Lenders may request under Section 3.03.
     6.16 Further Assurances.
     (a) Promptly upon the request of Administrative Agent, the Borrower and its
Restricted Subsidiaries shall do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all such further
acts, deeds, conveyances, security agreements, mortgages, assignments, estoppel
certificates, letter-in-lieu, financing statements and continuations thereof,
termination statements, notices of assignments, transfers, certificates,
assurances and other instruments or evidence that the Administrative Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Security Instruments any of the properties,
rights or interests covered by any of the Security Instruments, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Security
Instruments and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent the rights granted or now or hereafter intended to be
granted to the Administrative Agent, the L/C Issuer or any Lender under any Loan
Document or under any other document executed in connection therewith.
     (b) The Borrower and its Restricted Subsidiaries hereby authorize
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the collateral securing
the Obligations without the signature of the Borrower or any relevant Restricted
Subsidiary where permitted by law.
     (c) The Borrower shall, and shall cause each of its Restricted Subsidiaries
to take such actions and execute and deliver such documents and instruments as
Administrative Agent shall reasonably require to ensure that the Administrative
Agent shall, at all times, have received currently effective, duly executed
Mortgages as may be necessary or, in the reasonable opinion of Administrative
Agent, desirable to effectively create a valid, perfected and first priority
Lien (subject only to Liens permitted under Section 7.01) against Borrowing Base
Properties representing at least 80% of the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 67 -



--------------------------------------------------------------------------------



 



Engineered Value of all proved Borrowing Base Properties included in the most
recent Engineering Report provided to the Lenders, and the Borrower and its
Restricted Subsidiaries shall, at the request of Administrative Agent, execute
and deliver such additional Mortgages as may be necessary or, in the reasonable
opinion of Administrative Agent, desirable to effectively create a valid,
perfected and first priority Lien, subject only to the Liens permitted under
Section 7.01, against 80% of the Engineered Value of the proved Borrowing Base
Properties included in the most recent Engineering Report provided to the
Lenders.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
Borrowing Base Property or any other material property, whether now owned or
hereafter acquired, other than:
     (a) any Lien created pursuant to this Agreement or the Security
Instruments;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 7.01; provided
that (i) such Lien shall not apply to any other property or asset of any
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not cause the outstanding principal amount of the
Indebtedness of the Borrower or any Restricted Subsidiary to exceed the amounts
permitted under Section 7.03;
     (d) any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien secures Indebtedness permitted by clause (c) of Section 7.03,
(ii) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of any Borrower
or any other Restricted Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (e) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Restricted Subsidiary; provided that (i) such Liens, secure
Indebtedness
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 68 -



--------------------------------------------------------------------------------



 



permitted by clause (c) of Section 7.03, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of any Borrower or any other
Restricted Subsidiaries; and
     (f) Liens on any property or asset of any Borrower or any Restricted
Subsidiary, other than property or assets securing the Obligations or any
Borrowing Base Properties, to secure Indebtedness and obligations of such
Borrower or such Restricted Subsidiary under Swap Contracts permitted under
Section 7.12 with counterparties other than a Lender Counterparty.
     7.02 Investments. Make any Investments, except:
     (a) Permitted Investments;
     (b) advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $250,000 at any
time outstanding, for travel, entertainment, relocation and similar ordinary
business purposes;
     (c) Investments by any Loan Party consisting of intercompany Indebtedness
permitted under Section 7.03(b);
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; and
     (e) Guarantees permitted by Section 7.03;
     (f) Investments by any Loan Party in any Person that is, or thereby
becomes, a Restricted Subsidiary of the Borrower and a Guarantor; provided that,
with respect to any such Investment other than the transfer by the Borrower to a
Restricted Subsidiary of the shares of Concho Holdings, no Event of Default has
occurred and is continuing or would be caused by such Investment;
     (g) Investments reflected on the Balance Sheet included with the Initial
Financial Statements of Borrower; and
     (h) other Investments not otherwise described in the foregoing clauses
(a) through (g) in an aggregate amount not exceeding $10,000,000 at any time.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 69 -



--------------------------------------------------------------------------------



 



     (b) Indebtedness of the Borrower to any Guarantor and of any Guarantor to
the Borrower or any other Guarantor; provided, that (i) all such Indebtedness
owing by a Guarantor shall be unsecured and subordinated in right of payment, as
provided in such Guarantor’s Guaranty, to the payment in full of all of the
Obligations and (ii) as and when requested by Administrative Agent, all such
Indebtedness owing by a Guarantor shall be evidenced by promissory notes in form
and substance reasonably satisfactory to the Administrative Agent, and such
promissory notes shall be subject to a first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent;
     (c) Indebtedness, other than Indebtedness otherwise permitted by another
clause of this Section 7.03 that (together with any of the Loan Parties’
obligations for net gas imbalances and prepayments of gas production in excess
of $5,000,000) does not in the aggregate for the Borrower and all of its
Restricted Subsidiaries exceed $25,000,000 at any one time outstanding;
     (d) guaranties of Indebtedness that is the primary obligation of the
Borrower or a Restricted Subsidiary of the Borrower and that is otherwise
permitted under this Section 7.03;
     (e) obligations of the Borrower and its Restricted Subsidiaries outstanding
at any one time in respect of reimbursement obligations given in connection with
any bond, surety or similar requirement of a Governmental Authority (other than
any such bond or surety related to any judgment by any court, arbitrator or
similar authority) concerning the operation of the businesses and assets of the
Borrower and its Restricted Subsidiaries; and
     (f) subject to any adjustment to the Borrowing Base and Conforming
Borrowing Base required under Section 3.05, unsecured Indebtedness of the
Borrower evidenced by unsecured senior notes or unsecured senior subordinated
notes and Guarantees thereof in an aggregate principal amount not to exceed
$300,000,000 at any time outstanding (“Senior Notes”) and any Permitted
Refinancing of any Indebtedness incurred under this clause (f); provided that
(i) at the time of and immediately after giving effect to each issuance of such
Senior Notes or any Permitted Refinancing thereof, no Default shall have
occurred and be continuing, (ii) the final stated maturity date of such Senior
Notes is not earlier than the first anniversary after the Maturity Date (as in
effect on the date of issuance of such Senior Notes), (iii) the non-default
stated interest rate of such Senior Notes does not exceed 10% per annum, (iv) no
scheduled principal amortization is required under such Senior Notes prior to
the stated maturity of such Senior Notes and (v) such Senior Notes are evidenced
by an indenture and related documents containing terms and conditions, covenants
and events of default that are customary for similar notes and that are, in each
case, reasonably satisfactory to the Administrative Agent.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 70 -



--------------------------------------------------------------------------------



 



substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Restricted Subsidiary of the Borrower may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any other Restricted Subsidiary of the Borrower, provided that
the continuing or surviving Person is a Restricted Subsidiary;
     (b) any Restricted Subsidiary of the Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary of the Borrower; and
     (c) any Restricted Subsidiary of the Borrower may participate in a merger
or consolidation as part of a Disposition of such Restricted Subsidiary that is
permitted under Section 7.05(f).
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions permitted by Section 7.04;
     (b) Dispositions made between Scheduled Redeterminations of Borrowing Base
Properties having a PV 10 value (present value of such property discounted at
10%, as determined in the most recent Engineering Report) not exceeding, in the
aggregate for the Borrower and its Restricted Subsidiaries taken as a whole, 5%
of the Borrowing Base most recently determined;
     (c) Subject to Section 2.11(b), any other Disposition of Borrowing Base
Properties, provided that:
     (i) at the option of the Required Lenders, (a) Administrative Agent shall
reduce the Borrowing Base by the Engineered Value attributed by Required Lenders
to such Borrowing Base Properties at the time of the last Borrowing Base
Redetermination, or (b) the Lenders shall have made a Redetermination of the
Borrowing Base taking such Disposition into account; in either case, such
reduction or Redetermination shall be effective upon the consummation of such
Disposition; or
     (ii) the Borrower shall have submitted to the Administrative Agent and the
Required Lenders for inclusion in the Borrowing Base replacement properties
which are acceptable to Required Lenders using the evaluation parameters
utilized by the Lenders for Redeterminations of the Borrowing Base and
Conforming Borrowing Base pursuant to Section 3.02.
     (d) Dispositions of surplus equipment for fair and adequate consideration
and equipment that is worthless or obsolete or which is replaced by equipment of
equal suitability and value;
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 71 -



--------------------------------------------------------------------------------



 



     (e) Dispositions of inventory (including hydrocarbons sold as produced or
processed and seismic data) in the ordinary course of business on ordinary trade
terms; and
     (f) So long as no Event of Default has occurred and is continuing or would
be caused by such Disposition, Dispositions of other assets not constituting
Borrowing Base Properties, including all (but not less than all) of the
Borrower’s direct or indirect Equity Interests in any Subsidiary that does not
own Borrowing Base Properties, directly or indirectly, but excluding any direct
or indirect Equity Interests in any Restricted Subsidiary that does own
Borrowing Base Properties, directly or indirectly;
     provided, however, that any Disposition pursuant to clauses (b) through (f)
shall be for fair market value. Upon request by the Borrower, the Administrative
Agent shall promptly release any Liens it might have burdening assets or
properties permitted to be Disposed of under this Section at the time of such
permitted disposition.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Restricted Subsidiary may make Restricted Payments to the Borrower
or to any other Restricted Subsidiary;
     (b) the Borrower and each Restricted Subsidiary of the Borrower may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person; and
     (c) the Borrower and each Restricted Subsidiary may make Investments
permitted under Section 7.02 regardless of whether such Investments otherwise
constitute Restricted Payments.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
     7.08 Transactions with Affiliates. Enter into any material transaction with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to (a) transactions between or among the Borrower
and any Restricted Subsidiaries and not including any other Affiliate or between
and among Restricted Subsidiaries and not including any other Affiliate, (b) any
Investments permitted by Section 7.02, or (c) any agreement listed on
Schedule 7.08.
     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that, whether expressly or in
effect, (a) limits the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 72 -



--------------------------------------------------------------------------------



 



ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens in favor of the Administrative Agent or
the Lenders on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03 solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of
the Borrower, as of the last day of any period of four consecutive fiscal
quarters (commencing with the four fiscal quarter period ending December 31,
2008) for which the financial statements required under Section 6.01(a) or
6.01(b) are available, to be greater than 4.00 to 1.00.
     (b) Current Ratio. Permit the ratio of Consolidated Current Assets to
Consolidated Current Liabilities to be less than 1.00 to 1.00 as of the last day
of any fiscal quarter (commencing with the fiscal quarter ending September 30,
2008).
     For purposes of this Section 7.11, (i)  the Borrower’s Consolidated EBITDAX
for the period of four consecutive fiscal quarters ending December 31, 2008,
shall be deemed to equal the Borrower’s Consolidated EBITDAX for the fiscal
quarter ending December 31, 2008, multiplied by the number four, (ii) the
Borrower’s Consolidated EBITDAX for the period of four consecutive fiscal
quarters ending March 31, 2009, shall be deemed to equal the Borrower’s
Consolidated EBITDAX for the two consecutive fiscal quarter period ending
March 31, 2009, multiplied by the number two and (iii) the Borrower’s
Consolidated EBITDAX for the period of four consecutive fiscal quarters ending
June 30, 2009, shall be deemed to equal the Borrower’s Consolidated EBITDAX for
the three consecutive fiscal quarter period ending June 30, 2009, multiplied by
the fraction four-thirds.
     7.12 Swap Contracts. Be a party to, or in any manner be liable under, any
Swap Contract, except:
     (a) Swap Contracts entered into with the purpose and effect of mitigating
risk with respect to prices of oil, natural gas and/or gas liquids of the
Borrower and its Restricted Subsidiaries (including Swap Contracts entered into
to unwind or offset other permitted Swap Contracts); provided that at all times,
on a net basis, (i) the aggregate
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 73 -



--------------------------------------------------------------------------------



 



notional volume of natural gas and natural gas liquids covered by market
sensitive Swap Contracts for any month in the forthcoming five year period shall
not exceed 85% of the estimated natural gas and gas liquids production from the
proven producing reserves of the Borrower and its Restricted Subsidiaries for
such month in such forthcoming five year period, and (ii) the aggregate notional
volume of crude oil covered by market sensitive Swap Contracts for any month in
the forthcoming five year period shall not exceed 85% of the estimated crude oil
production from the proven producing reserves of the Borrower and its Restricted
Subsidiaries for such month in such forthcoming five year period; provided
further, that at the time the Swap Contract is entered into the counterparty to
such Swap Contract is an Approved Counterparty; and
     (b) Swap Contracts entered into with the purpose and effect of (i) fixing
or limiting interest rates on a principal amount of indebtedness of any Loan
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Loan Party that is
accruing interest at a fixed rate (in each case including Swap Contracts entered
into to unwind or offset other permitted Swap Contracts), provided that the
aggregate notional amount of such Swap Contracts does not (on a net basis)
exceed the outstanding principal balance of the variable or fixed rate, as the
case may be, Indebtedness of the Loan Parties at the time such Swap Contract is
entered into.
     7.13 Limitation on Sale/Leasebacks. Enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or such Restricted Subsidiary
shall sell or transfer any Borrowing Base Property or other material asset, and
whereby the Borrower or such Restricted Subsidiary shall then or immediately
thereafter rent or lease as lessee such Borrowing Base Property or other asset
or any part thereof.
     7.14 Disqualified Stock. Issue any Disqualified Stock.
     7.15 Restrictions on Senior Notes. The Borrower will not, nor will it
permit any Restricted Subsidiary to, (a) except as otherwise provided in the
second sentence of this Section 7.15 or with the proceeds of a Permitted
Refinancing, voluntarily retire, redeem, defease, repurchase or prepay prior to
the scheduled due date thereof any part of the principal of, or interest on, the
Senior Notes, or (b) enter into or permit any modification or amendment of, or
waive any material right or obligation of any Person under the indenture and
related documents evidencing the Senior Notes (as amended, modified,
supplemented or restated from time to time in accordance with this Agreement,
the “Senior Notes Documents”) if the effect of any such modification or
amendment is to (i) increase the maximum principal amount of the Indebtedness
evidenced by the Senior Notes Documents to an amount in excess of the amount
permitted under Section 7.03(f) or the rate of interest on any such Indebtedness
to a rate in excess of the rate permitted under Section 7.03(f) (other than as a
result of the imposition of a default rate of interest in accordance with the
terms of the Senior Notes Documents), (ii) change or modify any event of default
or any covenant with respect to the Indebtedness evidenced by the Senior Note
Documents if the effect of such change or modification is to cause any one or
more of the Senior Notes Documents, taken as a whole, to be materially more
restrictive on any Loan Party than such Senior Notes Documents were prior to
such change or addition, (iii) change (to an earlier date) the scheduled dates
upon which payments of principal or interest on the Indebtedness
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 74 -



--------------------------------------------------------------------------------



 



evidenced by the Senior Notes Documents are due, (iv) change any redemption or
prepayment provisions of the Indebtedness evidenced by the Senior Notes
Documents, or (v) grant any Liens in any assets or properties of any Loan Party
to secure any of the Indebtedness or other obligations evidenced by the Senior
Notes Documents. Notwithstanding the foregoing, so long as no Default or
Borrowing Base Deficiency shall have occurred and be continuing or would result
from the making of such payment or remittance, the Borrower may voluntarily
retire, redeem, defease, repurchase or prepay the Indebtedness evidenced by the
Senior Notes Documents (x) on or within five (5) Business Days following the
receipt thereof, with the proceeds of cash equity contributions received by the
Borrower in exchange for common stock, (y) with the Net Cash Proceeds from
Dispositions permitted under Section 7.05(c) subject to the Borrower’s
compliance with Section 2.11(b) prior to making such payment or remittance and
(z) at any other time if immediately before and after giving effect to such
payment or remittance, Borrowing Base Usage is less than ninety percent (90%).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation (including any payments required pursuant to Section 2.11(a) or
Section 2.11(b)), or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.10 or
Section 6.11 or ARTICLE VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above and
excluding the covenants contained in clause (b) of Section 6.15) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Majority Lenders); or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall prove to be false
in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 75 -



--------------------------------------------------------------------------------



 



than Indebtedness hereunder and obligations under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made by the Borrower or any
Restricted Subsidiary prior to its stated maturity, or such Guarantee to become
payable or cash collateral in respect thereof to be required; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract or any other event analogous thereto) resulting from any event of
default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
allowed and commenced by any creditor upon such judgment or order, or (B) there
is a period of 30 consecutive days during which a stay of
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 76 -



--------------------------------------------------------------------------------



 



enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Affiliate of the
Borrower contests in any manner the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then outstanding amount of such L/C Obligations); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 77 -



--------------------------------------------------------------------------------



 



automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under ARTICLE II) payable to the Administrative Agent or the
trustee under the Mortgage, in each case, in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under ARTICLE
II), ratably among them in proportion to the amounts described in this clause
Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Disbursements and other Obligations,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements or the Swap Termination Value owed
to any Lender Counterparty, ratably among the Lenders, the Lender Counterparties
and the L/C Issuer in proportion to the respective amounts described in this
clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.04(j), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     8.04 Production Proceeds. Notwithstanding that, by the terms of the
Mortgage, the Borrower and certain other Loan Parties are and will be assigning
to the Administrative Agent and Lenders all of the “Hydrocarbons” (as defined
therein) and all proceeds of production attributable to the Hydrocarbons or the
Mortgaged Property, so long as no Default has occurred
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 78 -



--------------------------------------------------------------------------------



 



and is continuing, the Borrower or such other Loan Party, as applicable, may
continue to receive from the purchasers of production all such proceeds
attributable to the Hydrocarbons or the Mortgaged Property, subject, however, to
the Liens created under the Security Instruments, which Liens are hereby
affirmed and ratified. Upon the occurrence of a Default and during the
continuance thereof, the Administrative Agent and Lenders may exercise all
rights and remedies granted under the Security Instruments or under applicable
law, including the right to obtain possession of all proceeds attributable to
the Hydrocarbons and the Mortgaged Property then held by the Borrower or any
other Loan Party and to receive directly from the purchasers of production all
other proceeds attributable to the Hydrocarbons and the Mortgaged Property. In
no case shall any failure, whether intended or inadvertent, by the
Administrative Agent or Lenders to collect directly any such proceeds
attributable to the Hydrocarbons or the Mortgaged Property constitute in any way
a waiver, remission or release of any of their rights under the Security
Instruments or under applicable law, nor shall any release of any proceeds
attributable to the Hydrocarbons or the Mortgaged Property by the Administrative
Agent or Lenders to the Borrower constitute a waiver, remission or release of
any other proceeds attributable to the Hydrocarbons or the Mortgaged Property or
of any rights of the Administrative Agent or Lenders to thereafter collect other
proceeds attributable to the Hydrocarbons or the Mortgaged Property or any other
rights.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints JPMorgan Chase Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 79 -



--------------------------------------------------------------------------------



 



     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct (IT BEING THE
INTENTION OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED
PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED FOR ITS COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE). The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 80 -



--------------------------------------------------------------------------------



 



determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 81 -



--------------------------------------------------------------------------------



 



benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, the Arrangers, the Syndication Agent or the
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligation and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.12 and Section 10.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 82 -



--------------------------------------------------------------------------------



 



and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 2.12 and Section 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Majority Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d) or Section 7.01(e), if
appropriate; and
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary of the Borrower as a result of
a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Majority Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Letters of Credit or the Fee
Letter, each of which shall be modified only in accordance with their respective
terms), and no consent to any departure by the Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Majority Lenders
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 83 -



--------------------------------------------------------------------------------



 



     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.08 or Section 8.02) without the
written consent of such Lender;
     (c) postpone any date fixed by this Agreement for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Disbursement, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be necessary to amend Section 2.13(c) or to waive any
obligation of the Borrower to pay interest at the rate specified in
Section 2.13(c);
     (e) change Section 2.18 or Section 8.03 in a manner that would alter the
order of application of amounts received or the pro rata sharing of payments
required thereby without the written consent of each Lender;
     (f) change any provision of this Section, Section 3.02, the definition of
“Applicable Percentage”, the definition of “Borrowing Base”, the definition of
“Majority Lenders,” the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (including, without limitation, any provisions specifying the
number or percentage of Lenders required to approve any Borrowing Base), without
the written consent of each Lender; or
     (g) release any Guarantor from its Guaranty (except as permitted by
Section 9.10) without the written consent of each Lender or release all or
substantially all of the collateral for the Obligations;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 84 -



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number or telephone
number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).
     (b) Electronic Communications. General communications (but not notices) to
the Borrower, the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular communications.
     Unless the Administrative Agent otherwise prescribes, (i) other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor. For the avoidance of doubt, notices
under this Agreement or any other Loan Document may not be sent by or to the
Borrower or the Administrative Agent via email.
     (c) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 85 -



--------------------------------------------------------------------------------



 



notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
     (d) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Requests and Swing Line
Loan requests) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, and, so long as an
Event of Default has occurred and is continuing any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, and, so long as an Event of Default has occurred and is
continuing, counsel for any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 86 -



--------------------------------------------------------------------------------



 



     (b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 87 -



--------------------------------------------------------------------------------



 



NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing
(and without limiting its obligation to do so), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
respective obligations of the Lenders under this Agreement are several and not
joint and no Lender shall be responsible for the failure of any other Lender to
satisfy its obligations hereunder.
     (d) WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 88 -



--------------------------------------------------------------------------------



 



Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans, of the assignor
subject to each such assignment, determined as of the date the Assignment and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 89 -



--------------------------------------------------------------------------------



 



Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, and the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans, assigned to the assignee subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 and in an integral multiple of $1,000,000, unless in each
case the Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loans or the Commitment assigned,
except that this clause (ii) shall not apply to rights of the Swing Line Lender
in respect of Swing Line Loans;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender (which approval may not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 90 -



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection and copying by each of the Borrower and the L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or Section 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 91 -



--------------------------------------------------------------------------------



 



notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 92 -



--------------------------------------------------------------------------------



 



confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until the earlier to occur of the
following events: (a) payment in full of the Loans of such Lender or (b) such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply
to this Agreement or to any Loan, nor shall this Agreement or any Loan be
governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 93 -



--------------------------------------------------------------------------------



 



understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 94 -



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.15 Hedging Agreements and Collateral. The benefit of the Security
Instruments and of the provisions of this Agreement relating to the collateral
secured hereunder shall also extend to and be available on a pro rata basis to
each Lender or any of its Affiliates to secure obligations of any Loan Party
owed under a Swap Contract with such Lender or its Affiliate, but in each case,
only to the extent such Swap Contract, and the transactions thereunder, are
Existing
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 95 -



--------------------------------------------------------------------------------



 



Swap Contracts or are entered into in reliance upon a representation, warranty
or certification by such Loan Party that such transactions are being entered
into in compliance with this Agreement (such compliance to be determined at the
time a Loan Party enters into any such Swap Contract or transaction) and while
such Person or its Affiliate is a Lender or prior to such time.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     10.17 Original Credit Agreement. On the Closing Date, this Agreement shall
supersede and replace in its entirety the Original Credit Agreement; provided,
however, that (a) all loans, letters of credit, and other indebtedness,
obligations and liabilities outstanding under the Original Credit Agreement on
such date shall continue to constitute Loans, Letters of Credit and other
indebtedness, obligations and liabilities under this Agreement, (b) the
execution and delivery of this Agreement or any of the Loan Documents hereunder
shall not constitute a novation, refinancing or any other fundamental change in
the relationship among the parties and (c) the Loans, Letters of Credit, and
other indebtedness, obligations and liabilities outstanding hereunder, to the
extent outstanding under the Original Credit Agreement immediately prior to the
date hereof, shall constitute the same loans, letters of credit, and other
indebtedness, obligations and liabilities as were outstanding under the Original
Credit Agreement.
     10.18 Reaffirmation and Grant of Security Interest. Each Loan Party hereby
(i) confirms that each Security Instrument (as defined in the Original Credit
Agreement) to which it is a party or is otherwise bound and all Collateral
encumbered thereby, will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of all Obligations under this Agreement and the Secured
Obligations (as such term is defined in the Security Instruments) under the
Security Instruments, as the case may be, including without limitation the
payment and performance of all such Obligations under this Agreement and the
Secured Obligations under the Security Instruments, and (ii) reaffirms its grant
to the Administrative Agent for the benefit of the Secured Parties of a
continuing Lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Obligations under
this Agreement and the Secured Obligations under the Security Instruments
(whether at stated maturity, by acceleration or otherwise) in accordance with
the terms thereof.
     10.19 Reallocation of Aggregate Commitment. The Lenders (as defined in the
Original Credit Agreement) have agreed among themselves to reallocate the
Aggregate Commitment (as defined in the Original Credit Agreement) as
contemplated by this Agreement and to adjust their interests in the Aggregate
Commitment and the Revolving Loans (as defined in the Original Credit Agreement)
accordingly. On the Closing Date and after giving effect to such reallocation
and adjustment of such Commitment and such Loans, the Lenders shall own the
Applicable Percentages set forth on Schedule 2.01. The outstanding Revolving
Loans (as
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 96 -



--------------------------------------------------------------------------------



 



defined in the Original Credit Agreement) and the funds delivered to the
Administrative Agent on the Closing Date by the Lenders shall be allocated such
that after giving effect to such allocation each of the Lenders shall own the
Applicable Percentages of the Aggregate Commitment and the Commitments set forth
on Schedule 2.01 and such Lenders shall own the Loans consistent with the
Applicable Percentages set forth on Schedule 2.01. The Borrower shall pay any
funding indemnification amounts required by Section 2.16 of the Original Credit
Agreement in the event the payment of any principal of any Eurodollar Loan or
the conversion of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto is required in connection with the reallocation
contemplated by this Section 10.19.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT

- 97 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              CONCHO RESOURCES INC.,     a Delaware corporation
 
       
 
  By:   /s/ Steven L. Beal
 
            Name: Steven L. Beal     Title: President

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -





--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ J. Scott Fowler
 
            Name: J. Scott Fowler     Title: Senior Vice President
 
            JPMORGAN CHASE BANK, N.A.,     as a Lender, L/C Issuer and Swing
Line Lender
 
       
 
  By:   /s/ J. Scott Fowler
 
            Name: J. Scott Fowler     Title: Senior Vice President

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -





--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A,
as syndication Agent and a Lender    
 
           
 
  By:   /s/ Stephen J. Hoffman
 
        Name: Stephen J. Hoffman         Title: Managing Director    
 
                BNP PARIBAS,
as a Co-Documentation Agent and a Lender    
 
           
 
  By:   /s/ Courtney Kubesch
 
        Name: Courtney Kubesch         Title: Vice President    
 
           
 
  By:   /s/ Juan Carlos Sandoval
 
        Name: Juan Carlos Sandoval         Title: Vice President    
 
                CALYON NEW YORK BRANCH,
as a Co-Documentation Agent and a Lender    
 
           
 
  By:   /s/ Thomas Byargeon
 
        Name: Thomas Byargeon         Title: Managing Director    
 
                CALYON NEW YORK BRANCH,
as a Co-Documentation Agent and a Lender    
 
           
 
  By:   /s/ Sharada Manne
 
        Name: Sharada Manne         Title: Director    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC,
as a Co-Documentation Agent and a Lender    
 
           
 
  By:   /s/ Charles E. Hall
 
        Name: Charles E. Hall         Title: Managing Director    
 
                BANK OF SCOTLAND PLC,
as a Lender    
 
           
 
  By:   /s/ Julia R. Franklin
 
        Name: Julia R. Franklin         Title: Assistant Vice President    
 
                BANK TEXAS, N.A.,
as a Lender    
 
           
 
  By:   /s/ J. Michael Delbridge
 
        Name: J. Michael Delbridge         Title: Senior Vice President    
 
                CITIBANK, N.A.
(formerly Citibank, Texas, N.A.), as a Lender    
 
           
 
  By:   /s/ Ryan Monroe
 
        Name: Ryan Monroe         Title: Vice President    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,
as a Lender    
 
           
 
  By:   /s/ Michele Jones
 
        Name: Michele Jones         Title: Director    
 
           
 
  By:   /s/ Darrell Holley
 
        Name: Darrell Holley         Title: Managing Director    
 
                THE FROST NATIONAL BANK
as a Lender    
 
           
 
  By:   /s/ John S. Warren
 
        Name: John S. Warren         Title: Senior Vice President    
 
                NATIXIS (f/k/a Natexis Banques Popularies), as a Lender    
 
           
 
  By:   /s/ Carlos Quinteros
 
        Name: Carlos Quinteros         Title: Director    
 
           
 
  By:   /s/ Donovan C. Broussard
 
        Name: Donovan C. Broussard         Title: Managing Director    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  SCOTIABANC INC.,         as a Lender    
 
           
 
  By:
Name:   /s/ H. Thind
 
H. Thind    
 
  Title:   Director    
 
                STERLING BANK,         as a Lender    
 
           
 
  By:
Name:   /s/ Jeff Forbis
 
Jeff Forbis    
 
  Title:   Senior Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:
Name:   /s/ Justin M. alexander
 
Justin M. alexander    
 
  Title:   Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:
Name:   /s/ Henry R. Biedrzycki
 
Henry R. Biedrzycki    
 
  Title:   Director    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,         as a Lender    
 
           
 
  By:
Name:   /s/ Jarrod Bourgeois
 
Jarrod Bourgeois    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Timothy Brendel
 
Timothy Brendel    
 
  Title:   Assistant Vice President    
 
                COMPASS BANK,         as a Lender    
 
           
 
  By:
Name:   /s/ Kathleen J. Bowen
 
Kathleen J. Bowen    
 
  Title:   Senior Vice President    
 
                KEY BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:
Name:   /s/ Thomas Rajan
 
Thomas Rajan    
 
  Title:   Managing Director    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION,         as a Lender    
 
           
 
  By:
Name:   /s/ Mr. Masakazu Hasegawa
 
Mr. Masakazu Hasegawa    
 
  Title:   General Mangager    
 
                WELLS FARGO BANK, N.A.,         as a Lender    
 
           
 
  By:
Name:   /s/ Reed V. Thompson
 
Reed V. Thompson    
 
  Title:   Senior Vice President    
 
                SUNTRUST BANK,         as a Lender    
 
           
 
  By:
Name:   /s/ Yann Pirio
 
Yann Pirio    
 
  Title:   Director    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS         as a Lender    
 
           
 
  By:
Name:   /s/ Evelyn Thierry
 
Evelyn Thierry    
 
  Title:   Vice President    
 
           
 
  By:
Name:   /s/ Erin Morrissey
 
Erin Morrissey    
 
  Title:   Vice President    

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
- Signature Page -

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment1     Applicable Percentage  
JPMorgan Chase Bank, N.A.
  $ 61,000,000       6.3541667 %
Bank of America, N.A.
  $ 61,000,000       6.3541667 %
BNP Paribas
  $ 60,000,000       6.2500000 %
Calyon New York Branch
  $ 60,000,000       6.2500000 %
ING Capital LLC
  $ 60,000,000       6.2500000 %
Scotiabanc Inc.
  $ 50,000,000       5.2083333 %
Union Bank of California, N.A.
  $ 50,000,000       5.2083333 %
Wachovia Bank, National Association
  $ 50,000,000       5.2083333 %
Bank of Scotland
  $ 44,000,000       4.5833333 %
Compass Bank
  $ 44,000,000       4.5833333 %
Fortis Capital Corp.
  $ 44,000,000       4.5833333 %
Key Bank National Association
  $ 44,000,000       4.5833333 %
Sumitomo Mitsui Banking Corporation
  $ 44,000,000       4.5833333 %
U.S. Bank National Association
  $ 44,000,000       4.5833333 %
Wells Fargo Bank
  $ 44,000,000       4.5833333 %
Natixis
  $ 35,000,000       3.6458334 %
Suntrust Bank
  $ 35,000,000       3.6458334 %
Sterling Bank
  $ 30,000,000       3.1250000 %
Bank Of Texas, N.A.
  $ 25,000,000       2.6041667 %
Citibank, N.A.
  $ 25,000,000       2.6041667 %
Deutsche Bank
  $ 25,000,000       2.6041667 %
The Frost National Bank
  $ 25,000,000       2.6041667 %
 
           
 
               
Total
  $ 960,000,000       100.00000000 %
 
           

 

1   As of the Closing Date and subject to adjustment as a result of changes in
the Borrowing Base and the Maximum Facility Amount.

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 2.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
None
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 5.06

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES, OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER
Part (a). Subsidiaries.
Aguasal Holding LLC, a Texas limited liability company (owned 100% by Henry
Petroleum LP)
Concho Energy Services LLC, a Delaware limited liability company (owned 100% by
COG Operating LLC)
Concho GP LLC, a Texas limited liability company, formerly known as Henry
Operating LLC (owned 100% by Concho Oil & Gas Holdings LP)
Concho Equity Holdings LLC, a Delaware limited liability company (owned 100% by
the Borrower)
Concho Oil & Gas Holdings LP, a Texas limited partnership, formerly known as
Henry Holding LP (99% limited partner interest owned by Concho LP LLC and 1%
general partner interest owned by COG Operating LLC)
Henry Petroleum LP, a Texas limited partnership (99% limited partner interest
owned by Concho Oil & Gas Holdings LP and 1% general partner interest owned by
Concho GP LLC)
COG Operating LLC, a Delaware limited liability company (owned 100% by Concho
Equity Holdings LLC)
Concho LP LLC, a Delaware limited liability company (owned 100% by Concho Equity
Holdings LLC)
COG Oil & Gas LP, a Texas limited partnership (99% limited partner interest
owned by Concho LP LLC and 1% general partner interest owned by COG Operating
LLC)
COG Realty, LLC, a Texas limited liability company (owned 100% by Concho Equity
Holdings LLC)
Quail Ranch LLC, a Texas limited liability company (owned 100% by Concho Oil &
Gas  Holdings LP)
Part (b). Other Equity Investments.
     None
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 5.13

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.15
MINIMUM HEDGING

                              Collars       Borrower     Minimum   Year   Oil
(MBbs/Month)     Floor  
2009
    64       120  

Target

                      Oil     Minimum   Year   (MBb.s/Month)     Swap  
2008
    49       124.25  
2009
    29       123.00  
2010
    20       122.25  
2011
    28       122.25  
2012
    42       122.25  

Target

                      Gas     Minimum   Year   (MMcfs/Month)     Swap  
2008
    216       11.50  
2009
    174       11.25  
2010
    147       11.00  
2011
    128       10.50  
2012
    114       10.00  

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 6.15

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
None.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.08
AFFILIATE AGREEMENTS
None.
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 7.08

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Concho Resources Inc.
550 W. Texas, Suite 1300
Midland, Texas 79701
Attention:     Steven L. Beal
Telephone:     (432) 683-7443
Telecopier:     (432) 683-7441
Electronic Mail: sbeal@conchoresources.com
with a copy to:
Concho Resources Inc.
550 W. Texas, Suite 130
Midland, Texas 79701
Attention: David Copeland
Telephone:      (432) 683-7443
Telecopier:     (432) 683-7441
Electronic Mail: dcopeland@conchoresources.com
Website:      www.conchoresources.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
JPMorgan Chase Bank, N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn:     Teresita R. Siao
Telephone:     (312) 385-7051
Telecopier:     (312) 385-7096
Electronic Mail:     teresita.r.siao@jpmchase.com
Account Number:     9008109962
ABA: 021000021
Other Notices as Administrative Agent:
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 10.02

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Teresita R. Siao
Telephone: (312) 385-7051
Telecopier: (312) 385-7096
Electronic Mail: teresita.r.siao@jpmchase.com
with a copy to:
JPMorgan Chase Bank, N.A.
Mail Code TX1-2448
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201-2787
Attn: J. Scott Fowler
Telephone: (214) 965-3226
Telecopier: (214)-965-3280
Electronic Mail: scott.fowler@jpmorgan.com
L/C ISSUER:
JPMorgan Chase Bank, N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Teresita R. Siao
Telephone: (312) 385-7051
Telecopier: (312) 385-7096
Electronic Mail: teresita.r.siao@jpmchase.com
SWING LINE LENDER:
JPMorgan Chase Bank, N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Teresita R. Siao
Telephone: (312) 385-7051
Telecopier: (312) 385-7096
Electronic Mail: teresita.r.siao@jpmchase.com
Account Number: 9008109962
ABA: 021000021
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
SCHEDULE 10.02

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
___________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Amended and Restated Credit Agreement, dated
as of July 31, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
[Except as otherwise provided in Section 2.09(a) of the Agreement with respect
to Swing Line Loans, a][A]ll payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty and is secured by collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.
CONCHO RESOURCES INC.
FORM OF NOTE

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  
EXHIBIT A

 



--------------------------------------------------------------------------------



 



             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of   Amount of   Interest  
Interest Paid   Balance This   Notation Date   Loan Made   Loan Made   Period  
This Date   Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

FORM OF NOTE

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  
EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To:   JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 31, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Concho Resources
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender and Calyon New York Branch, ING Capital LLC and BNP
Paribas, as Co-Documentation Agents.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                             
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
FORM OF COMPLIANCE CERTIFICATE

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  
EXHIBIT B

 



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant of the Loan Documents applicable
to it.]
—or—
     [the covenants listed on Schedule 4 have not been performed or observed and
Schedule 4 lists each such Default and its nature and status:]
     4. Except as listed in Schedule 4, the representations and warranties of
the Borrower contained in ARTICLE V of the Agreement, and any representations
and warranties of [the Borrower][any Loan Party] that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in Section 5.05(a) of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Agreement, including the statements in connection with
which this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                        ,                     .
CONCHO RESOURCES INC.

             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  
EXHIBIT B

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11 (a) -Consolidated Leverage Ratio.
       
 
       
A. Consolidated Funded Indebtedness at Statement Date:
  $    
 
     
 
       
B. Consolidated EBITDAX for Subject Period:
  $    
 
     
 
       
C. Consolidated Leverage Ratio (Line I.A ¸ Line I.B):
                       to 1
 
       
Maximum permitted: 4.00 to 1.00
       
 
       
II. Section 7.11 (b) - Current Ratio.
       
 
       
A. Consolidated Current Assets:
  $    
 
     
 
       
B. Consolidated Current Liabilities:
  $    
 
     
 
       
C. Consolidated Current Ratio (Line II.A ¸ Line II.B):
                       to 1
 
       
Minimum permitted: 1.00 to 1.00
       

       CONCHO AMENDED AND RESTATED CREDIT AGREEMENT   SCHEDULE 2 to the
Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDAX
(in accordance with the definition of Consolidated EBITDAX
as set forth in the Agreement)

                                                                             
Twelve       Quarter     Quarter     Quarter     Quarter     Months  
Consolidated EBITDAX   Ended     Ended     Ended     Ended     Ended  
Consolidated Net Income
                                       
 
                                       
+ Consolidated Interest Charges
                                       
 
                                       
+ income and franchise taxes
                                       
 
                                       
+ depletion expense
                                       
 
                                       
+ depreciation expense
                                       
 
                                       
+ amortization expense
                                       
 
                                       
+ exploration expense
                                       
 
                                       
+ non-cash expenses
                                       
 
                                       
- income tax credits
                                       
 
                                       
- non-cash income
                                       
 
                                       
= Consolidated EBITDAX
                                       

       CONCHO AMENDED AND RESTATED CREDIT AGREEMENT   SCHEDULE 3 to the
Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities)2 and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1.
  Assignor:                                           
 
   
2.
  Assignee:                                            [and is an
Affiliate/Approved Fund of [identify Lender]3]
 
   
3.
  Borrower:                                           

 

1   Include all applicable subfacilities.   2   Select as applicable.

FORM OF ASSIGNMENT AND ASSUMPTION

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT    

EXHIBIT C

 



--------------------------------------------------------------------------------



 



     
4.
  Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.
 
   
5.
  Credit Agreement: Amended and Restated Credit Agreement, dated as of July 31,
2008, among Concho Resources Inc., the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender, and Calyon New York Branch, ING Capital LLC and BNP Paribas, as
Co-Documentation Agents.
 
   
6.
  Assigned Interest:

                      Aggregate                 Amount of   Amount of          
  Commitment/Loans   Commitment/Loans   Percentage Assigned of   CUSIP Number
Facility Assigned4   for all Lenders5   Assigned5   Commitment/Loans6   (if any)
                    
  $                        $                                            %  
                    
                    
  $                        $                                            %  
                    
                    
  $                        $                                            %  
                    

     
7.
  [Trade Date:                                        ]7

Effective Date:                                         , 20 ___ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

4   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).   5   Amount to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.   6   Set forth, to at least 9
decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.   7
  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

FORM OF ASSIGNMENT AND ASSUMPTION

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  

EXHIBIT C

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                 
ASSIGNOR
    [NAME OF ASSIGNOR]
 
           
 
  By:                  
 
      Title:    
 
           
 
               
ASSIGNEE
    [NAME OF ASSIGNEE]
 
  By:                  
 
      Title:    
 
           

[Consented to and]8 Accepted:

              JPMORGAN CHASE BANK, N.A., as
Administrative Agent    
 
           
By:
                     
 
  Title:        
 
     
 
   
 
            [Concho Resources Inc.:]9    
 
           
By:
                     
 
  Title:        
 
     
 
   

 

8   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   9   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

FORM OF ASSIGNMENT AND ASSUMPTION

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT    

EXHIBIT C

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                                        ]1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 

1   Describe Credit Agreement at option of Administrative Agent.

FORM OF ASSIGNMENT AND ASSUMPTION

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  

EXHIBIT C

 



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
FORM OF ASSIGNMENT AND ASSUMPTION

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  

EXHIBIT C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF AMENDED AND RESTATED GUARANTY
FORM OF GUARANTY

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  

EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF SOLVENCY CERTIFICATE
     The undersigned, as Chief Financial Officer of Concho Resources Inc., a
Delaware corporation (the “Borrower”), hereby gives this Certificate Regarding
Solvency to induce JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (defined below) and the Lenders (the “Administrative Agent”) to
consummate certain financial accommodations pursuant to the terms and conditions
of that certain Amended and Restated Credit Agreement dated the date hereof (the
“Credit Agreement”) among the Borrower, certain Subsidiaries of the Borrower, as
Guarantors, the lenders signatory thereto (“Lenders”), and the Administrative
Agent, Bank of America, N.A., as Syndication Agent and Calyon New York Branch,
ING Capital LLC and BNP Paribas, as Co-Documentation Agents. Capitalized terms
used in this certificate are defined in the Credit Agreement, unless otherwise
stated.
     The undersigned hereby certifies to the Administrative Agent that:
     1. The undersigned is familiar with the business and financial affairs of
the Borrower, including, without limitation, the Transactions and the matters
hereinafter described.
     2. The undersigned has reviewed the pro-forma balance sheet of the
Borrower, as of the date thereof (the “Pro-Forma Balance Sheet”), a copy of
which is attached as Exhibit “A”, and the projections previously provided to the
Administrative Agent (the “Projections”). The undersigned is familiar with the
process through which the Pro-Forma Balance Sheet and the Projections were
generated.
     3. The Pro-Forma Balance Sheet fairly presents in all material respects the
financial position of the Borrower as of the date thereof after giving effect to
the Transactions. The Projections are reasonable projections of the balance
sheet, income statement and source and application of funds for the periods
covered thereby, based upon the assumptions set forth therein. The Borrower
believes that such assumptions set forth therein are reasonable in light of
current business conditions existing at the time of preparation thereof. The
Projections represent the Borrower’s good faith estimate as of the date thereof
of the Borrower’s future financial performance, it being recognized by the
Administrative Agent that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered thereby may differ from the projected results set forth therein.
     4. Immediately following the consummation of, and after giving effect to,
the transactions contemplated by the Loan Documents and the Purchase Agreement
and the application of the proceeds from the fundings being made on the Closing
Date, the Borrower is solvent.
FORM OF SOLVENCY CERTIFICATE

      CONCHO AMENDED AND RESTATED CREDIT AGREEMENT  

EXHIBIT E

 



--------------------------------------------------------------------------------



 



     5. The Borrower does not intend to incur, or believe it will incur, debts
beyond its ability to pay as they mature.

                  DATED: July 31, 2008    
 
                CONCHO RESOURCES INC.,         a Delaware corporation    
 
           
 
  By   /s/ Steven L. Beal    
 
           
 
  Name:   Steven L. Beal    
 
  Title:   President    

FORM OF SOLVENCY CERTIFICATE
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT E

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Pro-Forma Balance Sheet
(see attached)
FORM OF SOLVENCY CERTIFICATE
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF MORTGAGE
Form of Mortgage
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF AMENDED AND RESTATED PLEDGE AGREEMENT
Form of Pledge Agreement
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT G

 



--------------------------------------------------------------------------------



 



EXHIBIT H
COUNTERPART AGREEMENT
     This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Amended and Restated Credit
Agreement, dated as of July 31, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
CONCHO RESOURCES INC., as Borrower, CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, the LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”), BANK OF AMERICA, N.A., as
Syndication Agent, and CALYON NEW YORK BRANCH, ING CAPITAL LLC and BNP PARIBAS,
as Co-Documentation Agents.
     Section 1. Pursuant to Section 6.12 of the Credit Agreement, the
undersigned hereby:
     (a) agrees that this Counterpart Agreement may be attached to the Guaranty
and that by the execution and delivery hereof, the undersigned becomes a
Guarantor under the Guaranty and agrees to be bound by all of the terms thereof;
     (b) represents and warrants that each of the representations and warranties
set forth in the Credit Agreement, the Guaranty and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
     (c) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with the Guaranty;
     (d) (i) agrees that this counterpart may also be attached to the Pledge
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Pledge Agreement as if it were an original signatory thereto,
(iii) grants to Administrative Agent for the benefit of each of the Lender
Parties (as such term is defined in the Pledge Agreement) a security interest in
all of the undersigned’s right, title and interest in and to all “Collateral”
(as such term is defined in the Pledge Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) agrees to deliver to the Administrative Agent supplements to all schedules
and other attachments to the Pledge Agreement. All such Collateral shall be
deemed to be part of the
Form of Counterpart Agreement
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT H

 



--------------------------------------------------------------------------------



 



“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge Agreement; and
          Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the undersigned and the Administrative Agent. Any notice or
other communication herein required or permitted to be given shall be given in
pursuant to Section 5.4 of the Guaranty, and all for purposes thereof, the
notice address of the undersigned shall be the address as set forth on the
signature page hereof. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
Form of Counterpart Agreement
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT H

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement
to be duly executed and delivered by its duly authorized officer as of the date
above first written.

                      [NAME OF SUBSIDIARY]    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

              Address for Notices:    
 
                     
 
                     
 
                     
 
  Attention:        
 
           
 
  Telecopier:        
 
           
 
            with a copy to:    
 
                     
 
                     
 
                     
 
  Attention:        
 
           
 
  Telecopier:        
 
           
 
           

ACKNOWLEDGED AND ACCEPTED, as of
the date above first written:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Form of Counterpart Agreement
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT H

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LENDER CERTIFICATE
                    , 20___

     
To:
  JPMORGAN CHASE BANK, N.A.,
 
  as Administrative Agent

     The Borrower, the Administrative Agent and the Lenders have entered into
that certain Amended and Restated Credit Agreement dated as of July 31, 2008 (as
the same has been and may further be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used herein have the meaning specified in the
Credit Agreement.
[Language for Existing Lender]
     [Please be advised that the undersigned has agreed to increase its
Revolving Commitment under the Credit Agreement effective                     ,
20___from $                     to $                     and (b) that it shall
continue to be a Lender in all respects under the Credit Agreement and the other
Loan Documents.]
[Language for New Lender]
     [Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective                     , 20___ with a
Commitment of $                     and (b) that it shall be deemed to be a
Lender in all respects under the Credit Agreement and the other Loan Documents.]

                  Very truly yours,    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Lender Certificate
CONCHO AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT I

 